Exhibit 10.4
Execution Version
HENRY HUDSON HOLDINGS LLC, HUDSON LEASECO LLC
and 58th STREET BAR COMPANY LLC, collectively, as mortgagor
(Mortgagor)
to
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Administrative Agent for the benefit of the Lenders, as mortgagee
(Mortgagee)
AMENDED, RESTATED AND CONSOLIDATED
MORTGAGE, ASSIGNMENT OF
LEASES AND RENTS, HOTEL REVENUE AND
SECURITY AGREEMENT
Dated: as of August 12, 2011
Location: 353 West 57th Street, New York, New York 10019
County: New York
Block 1048 Tax Lots 1701, 1702, 1704 and 1706
PREPARED BY AND UPON
RECORDATION RETURN TO:
White & Case LLP
1155 Avenue of the Americas
New York, New York 10036
Attention: Leila Rachlin, Esq.
1111779-2203

 

 



--------------------------------------------------------------------------------



 



AMENDED, RESTATED AND CONSOLIDATED MORTGAGE, ASSIGNMENT OF
LEASES AND RENTS, HOTEL REVENUE AND SECURITY AGREEMENT
THIS AMENDED, RESTATED AND CONSOLIDATED MORTGAGE, ASSIGNMENT OF LEASES AND
RENTS, HOTEL REVENUE AND SECURITY AGREEMENT (this “Mortgage”) is made as of this
12th day of August, 2011, by HENRY HUDSON HOLDINGS LLC, a Delaware limited
liability company (“Owner”), HUDSON LEASECO LLC, a New York limited liability
company (“Operating Lessee”), 58th STREET BAR COMPANY LLC, a Delaware limited
liability company (“Bar Lessee”; and collectively with Owner and Operating
Lessee, “Mortgagor”), having an address at c/o Morgans Hotel Group, 475 Tenth
Avenue, New York, New York 10018, jointly and severally as mortgagor, for the
benefit of DEUTSCHE BANK TRUST COMPANY AMERICAS (“DBTCA”), as Administrative
Agent (as defined below) for the benefit of the Lenders (as defined below)
having an address at 60 Wall Street, New York, New York 10005, as mortgagee
(together with its successors and/or assigns, “Mortgagee”).
W I T N E S S E T H :
A. Owner is the owner of the real property commonly known as the Hudson Hotel
located in the City, County and State of New York, such ownership interest being
comprised of (collectively, the “Owner Property”):
(i) a fee simple interest in those certain units designated as (a) Unit 1 (the
“EBC Unit”) and (b) Unit 2 (the “Modified Hotel Unit” and collectively with the
EBC Unit, the “Owned Condominium Units”) of the condominium regime set forth on
Exhibit A hereto of the “353 West 57th Street Condominium”, a Condominium in the
City, County and State of New York, (the “Condominium Regime”), according to the
Amended and Restated Declaration of Condominium, recorded in Reel 2913, Page
1753 in the Office of the City Register of New York County, New York (the
“Register’s Office”), as amended by the Amendment to Amended and Restated
Declaration, recorded in Reel 2979, Page 2159 in the Register’s Office (the
“Condominium Declaration”); and
(ii) a leasehold estate in those certain units designated as:
(a) Unit 4 (the “Store Unit”) pursuant to that certain Lease dated January 1,
1999 between Adrienne Schatz (a/k/a Adrienne Wechsler), an individual, and
Cheryl Hirsch, an individual (collectively, the “Store Lease Landlord”), as
lessor, and Owner, as lessee, which Lease is evidenced by a Memorandum of Lease,
dated September 30, 1999, by and between Store Lease Landlord and Owner and
recorded on October 21, 1999 in the Register’s Office in Reel 2979, Page 2172
and which lease was amended pursuant to that certain Amendment of Lease, dated
as of September 30, 1999, by and between Store Lease Landlord and Owner as
further amended pursuant to that certain Amendment of Lease, dated as of
August 13, 2004, by and between Store Lease Landlord and Owner (as amended, the
“Store Ground Lease”); and

 

 



--------------------------------------------------------------------------------



 



(b) Unit 6 (the “10th Floor Unit”; and collectively with the Store Unit, the
“Leasehold Units”) pursuant to that certain Lease, dated as of February 11, 1999
by and between Irving Schatz (the “10th Floor Landlord”; and collectively with
the Store Lease Landlord, “Ground Lessor”), as lessor, and Ian Schrager Hotels
LLC (f/k/a West 57th LLC) (“ISH”), as lessee, a memorandum of which is titled
Amended and Restated Memorandum of Lease, by and between 10th Floor Landlord and
ISH, dated as of February 12, 1999 and recorded on March 23, 1999 in the
Register’s Office in Reel 2841, Page 1872, assigned by ISH to Owner pursuant to
that certain Assignment and Assumption of Lease dated February 12, 1999 and
recorded on March 23, 1999 in the Register’s Office in Reel 2841, Page 1882 and
amended pursuant to that certain Amendment of Lease dated August 13, 2004 (the
“10th Floor Ground Lease”; and collectively with the Store Ground Lease, the
“Ground Lease”), which 10th Floor Ground Lease amends, restates and supersedes
in all respects that certain Net Lease (the “Original 10th Floor Ground Lease”),
dated August 11, 1988 between 10th Floor Landlord and Educational Broadcasting
Corporation, a New York not-for-profit corporation (“EBC”), which Original 10th
Floor Ground Lease is evidenced by a memorandum of lease, dated September 1,
1988, by and between 10th Floor Landlord and EBC and recorded on September 30,
1998 in the Register’s Office in Reel 1472, Page 883, as assigned from EBC to
ISH pursuant to that certain Assignment and Assumption of Lease, dated as of
February 12, 1999 and effective as of November 30, 1997 and recorded on
March 23, 1999 in the Register’s Office in Reel 2841, Page 1861;
B. Operating Lessee (i) is the operating lessee of the Property pursuant to that
certain Lease dated August 28, 2000, between Owner, as lessor, and Operating
Lessee, as lessee, (the “Operating Lease”), (ii) owns assets related to the
Condominium Units (as defined herein) (including, without limitation, leased
inventory and equipment, Leases, fixtures and furniture, contracts, permits,
trademarks, intangibles, contracts, vouchers and web site materials)
(collectively, the “Operating Lessee Assets”) and (iii) has certain rights
related to the Operating Lessee Assets (collectively, the “Operating Lessee
Rights”; Operating Lessee Assets and the Operating Lessee Rights are
collectively referred to herein as the “Operating Lessee Property”);
C. Bar Lessee (i) is the operator of the food and beverage operations at the
Property and the lessee of the restaurant and bar space at the property known as
“The Hudson Hall”, “The Hudson Bar”, “The Library Bar” and “The Private Park”
pursuant to that certain Lease dated August 12, 2011 between Owner and Bar
Lessee (the “Bar Lease”), (ii) owns assets related to the Property (including,
without limitation, leased inventory and equipment, Leases, fixtures and
furniture, contracts, permits, trademarks, intangibles, contracts, vouchers and
web site materials) (collectively, the “F&B Assets”) and (iii) has certain
rights related to the F&B Assets (collectively, the “F&B Rights”; and
collectively with the F&B Assets, the “Bar Lessee Property”; and collectively
with the Owner Property and the Operating Lessee Property, the “Borrower
Property”);
D. Each of Owner, Operating Lessee and Bar Lessee are Affiliates under common
ownership and will derive substantial benefits from the Lenders making the Loan
to each of them;

 

-2-



--------------------------------------------------------------------------------



 



E. Mortgagor, by that certain Amended, Restated and Consolidated Promissory
Note, dated the date hereof between Mortgagor and Lenders is indebted to Lenders
in the principal sum of up to ONE HUNDRED FIFTEEN MILLION and No/100 Dollars
($115,000,000.00) (as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time, the “Note”), together with interest
from the date thereof at the rate set forth in the Note and the Loan Agreement
(defined below) with principal and interest to be payable in accordance with the
terms and conditions provided in the Note and in the Loan Agreement. Capitalized
terms used herein without definition shall have the meanings ascribed to such
terms in that certain Loan and Security Agreement, dated as of the date hereof,
among Mortgagor, the lenders party thereto from time to time (the “Lenders”) and
Deutsche Bank Trust Company Americas, as administrative agent (the
“Administrative Agent”) (as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Loan Agreement”).
Notwithstanding anything to the contrary contained in this Mortgage, the term
“Obligations” shall not include any Delayed Draw Term Loans or any Obligations
related thereto;
F. Mortgagee has acquired by assignment those certain mortgages listed on
Exhibit B attached hereto and made a part hereof (collectively, the “Existing
Mortgages”) affecting the Property (defined below) and the notes secured thereby
(collectively, the “Existing Notes”), on which Existing Mortgages and Existing
Notes there is currently outstanding an aggregate principal amount of ONE
HUNDRED FIFTEEN MILLION and No/100 Dollars ($115,000,000.00);
G. The Existing Notes have been modified, amended, consolidated, extended,
restated and superseded in their entirety into a single note in the principal
amount of ONE HUNDRED FIFTEEN MILLION and No/100 Dollars ($115,000,000.00),
which amount represents the aggregate outstanding principal balance on the date
hereof under the Existing Notes, all on the terms and provisions provided in the
Note;
H. Mortgagee and Mortgagor have agreed to consolidate, coordinate and spread the
liens of the Existing Mortgages to create a single, consolidated, first priority
lien on the Property securing the Note and to amend, modify and restate in their
entirety the terms of the Existing Mortgages in the manner hereinafter set
forth;
I. Mortgagor desires to secure the payment of the outstanding principal amount
of the Note, together with all interest accrued and unpaid thereon and all other
sums (including, without limitation, as additional interest, the Prepayment
Premium) due to Mortgagee in respect of the Note (collectively, the “Debt”) and
the performance of all of Mortgagor’s obligations under the Note, the Loan
Agreement and the other Loan Documents;
J. This Mortgage is given pursuant to the Loan Agreement, and payment,
fulfillment, and performance by Mortgagor of the Obligations, including payment
of the Debt, are secured hereby, and each and every term and provision of the
Loan Agreement and the Note, including the rights, remedies, obligations,
covenants, conditions, agreements, indemnities, representations and warranties
of the parties therein, are hereby incorporated by reference herein as though
set forth in full and shall be considered a part of this Mortgage;

 

-3-



--------------------------------------------------------------------------------



 



K. Mortgagor and Mortgagee intend these Recitals to be a part of this Mortgage.
NOW THEREFORE, in consideration of the making of the Loan by Mortgagee, the
covenants, agreements, representations and warranties set forth in this Mortgage
and other valuable and good consideration, the receipt and sufficiency of which
are hereby acknowledged, it is agreed:
I. Single Lien. The liens of the Existing Mortgages are hereby consolidated,
coordinated and spread so that together they shall constitute in law but one
mortgage, a single first priority lien and interest on the Property in the
amount of the Note, securing the Obligations, including payment of the Debt,
with the same intent and like effect as if one first mortgage covering the
Property had been executed and delivered by Mortgagor to Mortgagee to secure the
Existing Notes and the payment and performance of all other Obligations.
II. Modification and Restatement. From and after the date hereof, the terms,
covenants and provisions of the Existing Mortgages are hereby modified, amended
and restated in their entirety as provided herein, and the Existing Mortgages as
modified, amended and restated are hereby ratified and confirmed in all respects
by Mortgagor.
III. Spreading of Mortgage. This Mortgage and the lien hereof is hereby spread
to cover those portions of the Property not already covered thereby.
IV. Estoppel. This Mortgage is a valid first lien in the amount of the Debt
payable as set forth in the Loan Agreement and the Note, and there are no
offsets, counterclaims or defenses to this Mortgage or to the Debt secured
hereby.
V. Mortgage. The Existing Mortgages as consolidated, amended, modified,
coordinated and spread by this Mortgage are hereinafter collectively referred to
and described as this “Mortgage” and, except as modified hereby, shall remain in
full force and effect and, as modified hereby, are ratified and confirmed in all
respects by Mortgagor. In the event of any conflict in the Existing Mortgages as
heretofore in effect and this Mortgage, the terms of this Mortgage shall govern
and control. This Mortgage is given pursuant to the Loan Agreement, and payment,
fulfillment and performance by Mortgagor of all of the Obligations, including
payment of the Debt, are secured hereby, and each and every term and provision
of the Loan Agreement and the other Loan Documents, including the rights,
remedies, obligations, covenants, conditions, agreements, indemnities,
representations and warranties of the parties therein, are hereby incorporated
by reference herein as though set forth in full and shall be considered a part
of this Mortgage.
VI. Mortgagor Representation. Mortgagor represents and warrants that the
indebtedness evidenced by the Existing Notes, as consolidated, constitutes a
single indebtedness in the principal amount of ONE HUNDRED FIFTEEN MILLION and
No/100 Dollars ($115,000,000.00) evidenced by the Note and that the Existing
Mortgages as hereby consolidated, amended, modified, coordinated and spread
constitute a single valid first priority lien upon the Property, fully securing
the Note and other Obligations, including payment of the Debt. Mortgagor further
represents and warrants that there are no offsets, counterclaims or defenses
against the Debt, this Mortgage (including, without limitation, the Existing
Mortgages), or the Note (including, without limitation, the Existing Notes).

 

-4-



--------------------------------------------------------------------------------



 



VII. No Novation. Neither this Mortgage nor anything contained herein shall be
construed as a substitution or novation of the indebtedness evidenced by the
existing notes, or of the existing mortgages, which shall remain in full force
and effect, as hereby confirmed, modified, consolidated, restated and
superseded.
NOW, THEREFORE, in consideration of the making of the Loan by Mortgagee and the
covenants, agreements, representations and warranties set forth in this
Mortgage, it is agreed:
ARTICLE I
Grants of Security
Section 1.01 Property Mortgaged. Mortgagor does hereby irrevocably mortgage,
grant, bargain, sell, pledge, assign, warrant, transfer and convey to Mortgagee
and its successors and assigns, WITH POWER OF SALE, all right, title, interest
and estate of Mortgagor now owned, or hereafter acquired, in and to the
following (collectively, the “Property”):
(a) Land. The Borrower Property, including but not limited to, the Owned
Condominium Units and the Leasehold Units (collectively, the “Condominium
Units”), together with appurtenant undivided percentage interests in and to the
Common Elements as defined in the Condominium Declaration), and all other
rights, titles and hereditaments attributable to the Condominium Units, all as
more particularly described on Exhibit A attached hereto and incorporated herein
by this reference (collectively, the “Land”);
(b) Additional Land. All additional lands, estates and development rights
hereafter acquired by Mortgagor for use in connection with the Land and the
development of the Land and all additional lands and estates therein which may,
from time to time, by supplemental mortgage or otherwise be expressly made
subject to the lien of this Mortgage, and all rights of Mortgagor as a declarant
or unit owner under the Condominium Declaration or association applicable to all
or any portion of the Land;
(c) Improvements. The buildings, structures, fixtures, additions, enlargements,
extensions, modifications, repairs, replacements and improvements now or
hereafter erected or located on the Land, including, without limitation, any
such structures, buildings and improvements constituting the Condominium Units
(collectively, the “Improvements”);
(d) Easements. All easements, rights-of-way or use, rights, strips and gores of
land, streets, ways, alleys, passages, sewer rights, water, water courses, water
rights and powers, air rights and development rights, and all estates, rights,
titles, interests, privileges, liberties, servitudes, tenements, hereditaments
and appurtenances of any nature whatsoever, in any way now or hereafter
belonging, relating or pertaining to the Land and the Improvements and the
reversion and reversions, remainder and remainders, and all land lying in the
bed of any street, road or avenue, opened or proposed, in front of or adjoining
the Land, to the center line thereof and all the estates, rights, titles,
interests, dower and rights of dower, curtesy and rights of curtesy, property,
possession, claim and demand whatsoever, both at law and in equity, of Mortgagor
of, in and to the Land and the Improvements and every part and parcel thereof,
with the appurtenances thereto;

 

-5-



--------------------------------------------------------------------------------



 



(e) Equipment. All “equipment,” as such term is defined in Article 9 of the
Uniform Commercial Code (as hereinafter defined), now owned or hereafter
acquired by Mortgagor, which is used at or in connection with the Improvements
or the Land or is located thereon or therein (including, but not limited to, all
machinery, equipment, furnishings, and electronic data-processing and other
office equipment now owned or hereafter acquired by Mortgagor and any and all
additions, substitutions and replacements of any of the foregoing), together
with all attachments, components, parts, equipment and accessories installed
thereon or affixed thereto (collectively, the “Equipment”). Notwithstanding the
foregoing, Equipment shall not include any property belonging to Tenants under
Leases except to the extent that Mortgagor shall have any right or interest
therein;
(f) Fixtures. All Equipment now owned, or the ownership of which is hereafter
acquired, by Mortgagor which is so related to the Land and Improvements forming
part of the Property that it is deemed fixtures or real property under the law
of the particular state in which the Equipment is located, including, without
limitation, all building or construction materials intended for construction,
reconstruction, alteration or repair of or installation on the Property,
construction equipment, appliances, machinery, plant equipment, fittings,
apparatuses, fixtures and other items now or hereafter attached to, installed in
or used in connection with (temporarily or permanently) any of the Improvements
or the Land, including, but not limited to, engines, devices for the operation
of pumps, pipes, plumbing, cleaning, call and sprinkler systems, fire
extinguishing apparatuses and equipment, heating, ventilating, plumbing,
laundry, incinerating, electrical, air conditioning and air cooling equipment
and systems, gas and electric machinery, appurtenances and equipment, pollution
control equipment, security systems, disposals, dishwashers, refrigerators and
ranges, recreational equipment and facilities of all kinds, and water, gas,
electrical, storm and sanitary sewer facilities, utility lines and equipment
(whether owned individually or jointly with others, and, if owned jointly, to
the extent of Mortgagor’s interest therein) and all other utilities whether or
not situated in easements, all water tanks, water supply, water power sites,
fuel stations, fuel tanks, fuel supply, and all other structures, together with
all accessions, appurtenances, additions, replacements, betterments and
substitutions for any of the foregoing and the proceeds thereof (collectively,
the “Fixtures”). Notwithstanding the foregoing, “Fixtures” shall not include any
property which Tenants are entitled to remove pursuant to Leases except to the
extent that Mortgagor shall have any right or interest therein;
(g) Personal Property. All furniture, furnishings, objects of art, machinery,
goods, tools, supplies, appliances, general intangibles, contract rights,
accounts, accounts receivable, franchises, licenses, certificates and permits,
and all other personal property of any kind or character whatsoever (as defined
in and subject to the provisions of the Uniform Commercial Code), other than
Fixtures, which are now or hereafter owned by Mortgagor and which are located
within or about the Land and the Improvements, together with all accessories,
replacements and substitutions thereto or therefor and the proceeds thereof
(collectively, the “Personal Property”), and the right, title and interest of
Mortgagor in and to any of the Personal Property which may be subject to any
security interests, as defined in the Uniform Commercial Code, as adopted and
enacted by the State of New York (as amended from time to time, the “Uniform
Commercial Code”), superior in lien to the lien of this Mortgage, and all
proceeds and products of any of the above;

 

-6-



--------------------------------------------------------------------------------



 



(h) Leases and Rents. The Operating Lease, the Bar Lease and all other leases,
subleases or subsubleases, lettings, licenses, concessions or other agreements
(whether written or oral) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of the Land and the
Improvements, and every modification, amendment or other agreement relating to
such leases, subleases, subsubleases, or other agreements entered into in
connection with such leases, subleases, subsubleases, or other agreements and
every guarantee of the performance and observance of the covenants, conditions
and agreements to be performed and observed by the other party thereto,
heretofore or hereafter entered into, whether before or after the filing by or
against Mortgagor of any petition for relief under 11 U.S.C. §101 et seq., as
the same may be amended from time to time (the “Bankruptcy Code”) (collectively,
the “Leases”), and all right, title and interest of Mortgagor, its successors
and assigns, therein and thereunder, including, without limitation, cash or
securities deposited thereunder to secure the performance by the lessees of
their obligations thereunder and all rents, additional rents, revenues, issues
and profits (including all oil and gas or other mineral royalties and bonuses)
from the Land and the Improvements, whether paid or accruing before or after the
filing by or against Mortgagor of any petition for relief under the Bankruptcy
Code (collectively, the “Rents”), and all proceeds from the sale or other
disposition of the Leases and the right to receive and apply the Rents to the
payment and performance of the Obligations, including the payment of the Debt;
(i) Hotel Revenue. All revenues, income, rents, issues, profits, termination or
surrender fees, penalties and other amounts arising from the use or enjoyment of
all or any portion of the Property, including, without limitation, the rental or
surrender of any office space, retail space, parking space, halls, stores, and
offices of every kind, the rental or licensing of signs, sign space or
advertising space, all membership fees and dues, and all rentals, revenues,
receipts, income, accounts, accounts receivable, cancellation fees, penalties,
credit card receipts and other receivables relating to or arising from rentals,
rent equivalent income, income and profits from guest rooms, meeting rooms,
conference and banquet rooms, food and beverage facilities, health clubs, spas,
vending machines, parking facilities, telephone and television systems, guest
laundry, the provision or sale of other goods and services, and any other items
of revenue, receipts, membership fees and dues and other income (collectively,
“Hotel Revenue”);
(j) Condemnation Awards. All awards or payments, including interest thereon,
which may heretofore and hereafter be made with respect to the Property, whether
from the exercise of the right of eminent domain (including, but not limited to,
any transfer made in lieu of or in anticipation of the exercise of such right),
or for a change of grade, or for any other injury to or decrease in the value of
the Property;

 

-7-



--------------------------------------------------------------------------------



 



(k) Insurance Proceeds. All proceeds in respect of the Property under any
insurance policies covering the Property, including, without limitation, the
right to receive and apply the proceeds of any insurance, judgments or
settlements made in lieu thereof, for damage to the Property;
(l) Tax Certiorari. All refunds, rebates or credits in connection with any
reduction in Taxes or Other Charges charged against the Property as a result of
tax certiorari proceedings or any other applications or proceedings for
reduction;
(m) Rights. The right, in the name and on behalf of Mortgagor, to appear in and
defend any action or proceeding brought with respect to the Property and to
commence any action or proceeding to protect the interest of Mortgagee in the
Property;
(n) Agreements. All (i) agreements, contracts, certificates, instruments,
franchises, permits, licenses, plans, specifications and other documents, now or
hereafter entered into, and all rights therein and thereto, respecting or
pertaining to the use, occupation, construction, management or operation of the
Land and any part thereof and any Improvements or respecting any business or
activity conducted on the Land and any part thereof and all right, title and
interest of Mortgagor therein and thereunder, including, without limitation, the
right, upon the happening of any default hereunder, to receive and collect any
sums payable to Mortgagor thereunder and further including, without limitation,
that certain Supplemental Management Agreement dated as of August 28, 2000
between Operating Lessee and Hudson Managing Member LLC (together with all
amendments, modifications, supplements, assignments or restatements);
(ii) Licenses (including, to the extent permitted by law, any licenses held by
any Borrower or any of their affiliates permitting the sale of liquor at any of
the Property the transfer and/or assignment of which is permitted by law without
filing or other qualification), warranties, guaranties, building permits and
government approvals relating to or required for the construction, completion,
occupancy and operation of the Property; (iii) plans and specifications for the
construction of the Improvements, including, without limitation, installations
of curbs, sidewalks, gutters, landscaping, utility connections and all fixtures
and equipment necessary for the construction, operation and occupancy of the
Improvements; and (iv) such other contracts and agreements (other than the
Leases) from time to time executed by a Borrower relating to the ownership,
leasing, construction, maintenance, operation, occupancy or sale of the
Property, together with all rights of Borrower to compel performance of the
terms of such contracts and agreements;
(o) Intellectual Property. All tradenames, trademarks, servicemarks, logos,
copyrights, goodwill, URLs or other online media, books and records and all
other general intangibles relating to or used in connection with the operation
of the Property;

 

-8-



--------------------------------------------------------------------------------



 



(p) Accounts. All (i) accounts receivable (including, without limitation, any
account, fees, charges or other payments arising from the use and occupancy of
hotel rooms and/or other hotel or public facilities at the Property),
(ii) credit card receivables, and (iii) reserves, escrows and deposit accounts
maintained by Mortgagor with respect to the Property, including, without
limitation, all accounts established or maintained pursuant to the Loan
Agreement, the Clearing Account Agreement or any other Loan Document, together
with all deposits or wire transfers made to such accounts, and all cash, checks,
drafts, certificates, securities, investment property, financial assets,
instruments and other property held therein from time to time, and all proceeds,
products, distributions, dividends and/or substitutions thereon and thereof;
(q) Uniform Commercial Code Property. All documents, instruments, chattel paper
and general intangibles, as the foregoing terms are defined in the Uniform
Commercial Code, and general intangibles relating to the Property and all credit
card receivables and escrows, in any case which now or hereafter relate to, are
derived from, or are used in connection with the Property;
(r) Minerals. All minerals, crops, timber, trees, shrubs, flowers and
landscaping features now or hereafter located on, under or above Land;
(s) Interest Rate Cap Agreement. The Interest Rate Cap Agreement and all income
and proceeds thereof;
(t) Rights Appurtenant to Ground Lease. Owner’s right, title and interest in all
appurtenances in respect of or otherwise relating to the Ground Lease,
including, but not limited to, renewal options and expansion rights, and all the
estate and rights of Owner of, in and to (i) all modifications, extensions and
renewals of the Ground Lease and all rights to renew or extend the term of the
Ground Lease, (ii) all credits to and deposits of Owner under the Ground Lease,
(iii) all other options, privileges and rights granted and demised to Owner
under the Ground Lease, (iv) all the right or privilege of Owner to terminate,
cancel, abridge, surrender, merge, modify or amend the Ground Lease and (v) any
and all possessory rights of Owner and other rights and/or privileges of
possession, including, without limitation, Owner’s right to elect to remain in
possession of the Land and Improvements and the leasehold estate created by the
Ground Lease pursuant to Section 365(h)(1) of the Bankruptcy Code;
(u) Rights on Rejection of Ground Lease. All of Owner’s claims and rights to
damages and any other remedies in connection with or arising from the rejection
of the Ground Lease by Ground Lessor or any trustee, custodian or receiver
pursuant to the Bankruptcy Code in the event that there shall be filed by or
against Ground Lessor any petition, action or proceeding under the Bankruptcy
Code or under any other similar federal or state law now or hereafter in effect;
(v) without limiting the generality of the provisions of any other Granting
Clause, all of Borrower’s rights, title, interest, privileges and franchises in
and to the following, now owned or hereafter acquired by Borrower to the extent
assignable (collectively, “Operating Assets”):
(1) bookings for the use of guest rooms, banquet facilities, meeting rooms at
the Land and/or the Improvements;

 

-9-



--------------------------------------------------------------------------------



 



(2) all contracts respecting utility services for, and the maintenance,
operations, or equipping of, the Property, including guaranties and warranties
relating thereto;
(3) the Management Agreement (as such term is defined in the Loan Agreement);
(4) all contract rights, leases and sub-leases (whether with respect to real
property, personal property or both real and personal property), concessions,
trademarks, trade names, service marks, logos, copyrights, warranties and other
items of intangible personal property, and any and all good will associated with
the same relating to the ownership or operation of the Land and/or the
Improvements, including, without limitation, (i) telephone and other
communication numbers, (ii) all software licensing agreements as are required to
operate computer software systems at the Land and/or the Improvements and books
and records relating to the software programs, and (iii) lessee’s interest under
leases of Tangible Personal Property (as hereinafter defined);
(5) all contracts, purchase orders, requisitions and agreements entered into by
or on behalf of Borrower or which have been assigned to Borrower, for the
design, construction, and furnishing of the Land and/or the Improvements,
including, without limitation, architect’s agreements, engineering agreements,
construction contracts, consulting agreements and agreements or purchase orders
for all items of Tangible Personal Property and any payment or performance bonds
in favor of Borrower (and all warranties and guarantees thereunder and
warranties and guarantees of any subcontractor and bonds issued in connection
with the work to be performed by any subcontractor);
(6) the following personal property (the “Tangible Personal Property”) now or
hereafter acquired by Borrower (directly or by way of lease) which is located
on, or to be located on, or which is in use or held in reserve storage for
future use in connection with the operation of the Land and/or the Improvements,
which are on hand or on order whether stored on-site or off-site:
(a) all furniture, furnishings, equipment, machinery, apparatus, appliances,
fixtures and fittings and other articles of tangible personal property;
(b) all china, glassware, linens, kitchen utensils, silverware and uniforms;
(c) all consumables and operating supplies of every kind and nature, including,
without limitation, accounting supplies, guest supplies, forms, printed
materials, brochures, stationery, food and beverage stock, bar supplies, laundry
supplies and purchase orders;

 

-10-



--------------------------------------------------------------------------------



 



(d) all upholstery material, carpets and rugs, beds, bureaus, chiffonniers,
chairs, chests, desks, bookcases, tables, curtains, hangings, pictures, divans,
couches, ornaments, bars, bar fixtures, safes, stoves, ranges, refrigerators,
radios, televisions, clocks, electrical equipment, lamps, mirrors, heating and
lighting fixtures and equipment, ice machines, air conditioning machines, fire
prevention and extinguishing apparatus, laundry machines, and all similar and
related articles used in bedrooms, sitting rooms, bathrooms, boudoirs, halls,
closets, kitchens, dining rooms, offices, lobbies, basements and cellars in the
Land and/or the Improvements; and
(e) all cars, limousines, vans, buses, trucks and other vehicles owned or leased
by Borrower for use in connection with the operation of the Land and/or the
Improvements, together with all equipment, parts and supplies used to service,
repair, maintain and equip the foregoing;
(7) all drawings, designs, plans and specifications prepared by architects,
engineers, interior designers, landscape designers and any other professionals
or consultants for the design, development, construction and/or improvement of
the Land and/or the Improvements or for any other development of the Land, as
amended from time to time;
(8) any administrative and judicial proceedings initiated by Borrower, or in
which Borrower has intervened, concerning the Land and/or the Improvements and
agreements, if any, which are the subject matter of such proceedings;
(9) any customer lists utilized by Borrower, including lists of transient
guests, restaurant and bar patrons;
(10) the Management Agreement; and
(11) all of the good will in connection with the assets listed in this Granting
Clause (w) and in connection with the operation of the Land and/or the
Improvements;
provided that, except as otherwise set forth herein and in the other Loan
Documents, the assignment made by this Granting Clause (v) shall not impair or
diminish any right, privilege or obligation of Borrower with respect to the
Operating Assets, nor shall any such obligation be imposed on Lender;
(w) Proceeds. All proceeds of any of the foregoing, including, without
limitation, proceeds of insurance and condemnation awards, whether in cash or in
liquidation or other claims, or otherwise; and
(x) Other Rights. Any and all other rights of Mortgagor in and to the items set
forth in Subsections (a) through (w) above.

 

-11-



--------------------------------------------------------------------------------



 



AND, without limiting any of the other provisions of this Mortgage, to the
extent permitted by applicable law, Mortgagor expressly grants to Mortgagee, as
secured party, a security interest in the portion of the Property which is or
may be subject to the provisions of the Uniform Commercial Code which are
applicable to secured transactions; it being understood and agreed that the
Improvements and Fixtures are part and parcel of the Land (the Land, the
Improvements and the Fixtures collectively referred to as the “Real Property”)
appropriated to the use thereof and, whether affixed or annexed to the Land or
not, shall for the purposes of this Mortgage be deemed conclusively to be real
estate and mortgaged hereby.
Notwithstanding the foregoing or anything else herein to the contrary, Mortgagor
is not granting to Mortgagee a lien on or security interest in (i) any permit,
lease, license, contract, instrument or other agreement held by Mortgagor that
prohibits or requires the consent of any Person other than Mortgagor or any
Affiliate as a condition to the creation by Mortgagor of a Lien thereon, or any
permit, lease, license contract or other agreement held by Mortgagor to the
extent that any Legal Requirement prohibits the creation of a Lien thereon, but
only, in each case, to the extent, and for so long as, such prohibition or
consent requirement is not terminated or rendered unenforceable or otherwise
deemed ineffective by the UCC or any other Legal Requirement, (ii) any “intent
to use” trademark applications for which a statement of use has not been filed
(but only until such statement is filed) and (iii) equipment owned by Mortgagor
that is subject to a purchase money Lien or a capital lease to the extent
permitted under the Loan Agreement if the contract or other agreement in which
such Lien is granted (or in the documentation providing such capital lease)
prohibits or requires the consent of any Person other than Mortgagor or any
Affiliate as a condition to the creation of any other Lien on such equipment
(the foregoing (i), (ii) and (iii) “Excluded Property”); provided, however, in
each case, the Excluded Property shall not include any proceeds (as defined in
the UCC), substitutions or replacements of the Excluded Property (unless such
proceeds, substitutions or replacements would otherwise constitute Excluded
Property).
Section 1.02 Assignment of Rents. Mortgagor hereby absolutely and
unconditionally assigns to Mortgagee all of Mortgagor’s right, title and
interest in and to all current and future Leases, Rents and Hotel Revenue; it
being intended by Mortgagor that this assignment constitutes a present, absolute
assignment and not an assignment for additional security only. Nevertheless,
subject to the terms of the Assignment of Leases, the Loan Agreement, and
Section 7.01(i) of this Mortgage, Mortgagee grants to Mortgagor a revocable
license to collect, receive, use and enjoy the Rents and Hotel Revenue.
Mortgagor shall hold the Rents and Hotel Revenue, or a portion thereof
sufficient to discharge all current sums due on the Debt, for use in the payment
of such sums.
Section 1.03 Security Agreement. This Mortgage is both a real property mortgage
and a “security agreement” within the meaning of the Uniform Commercial Code.
The Property includes both real and personal property and all other rights and
interests, whether tangible or intangible in nature, of Mortgagor in the
Property. By executing and delivering this Mortgage, Mortgagor hereby grants to
Mortgagee, as security for the Obligations, a security interest in the Fixtures,
the Equipment, the Personal Property and the other property constituting the
Property to the full extent that the Fixtures, the Equipment, the Personal
Property and such other property may be subject to the Uniform Commercial Code
(said portion of the Property so subject to the Uniform Commercial Code being
called the “Collateral”). If an Event of Default shall occur and be continuing,
Mortgagee, in addition to any other rights and

 

-12-



--------------------------------------------------------------------------------



 



remedies which it may have, shall have and may exercise immediately and without
demand, any and all rights and remedies granted to a secured party upon default
under the Uniform Commercial Code, including, without limiting the generality of
the foregoing, the right to take possession of the Collateral or any part
thereof, and to take such other measures as Mortgagee may deem necessary for the
care, protection and preservation of the Collateral. Upon request or demand of
Mortgagee after the occurrence and during the continuance of an Event of
Default, Mortgagor shall, at its expense, assemble the Collateral and make it
available to Mortgagee at a convenient place (at the Land if tangible property)
reasonably acceptable to Mortgagee. Mortgagor shall pay to Mortgagee on demand
any and all expenses, including reasonable attorneys’ fees and costs, incurred
or paid by Mortgagee in protecting its interest in the Collateral and in
enforcing its rights hereunder with respect to the Collateral after the
occurrence and during the continuance of an Event of Default. Any notice of
sale, disposition or other intended action by Mortgagee with respect to the
Collateral sent to Mortgagor in accordance with the provisions hereof at least
ten (10) Business Days prior to such action, shall, except as otherwise provided
by applicable law, constitute reasonable notice to Mortgagor. The proceeds of
any disposition of the Collateral, or any part thereof, may, except as otherwise
required by applicable law, be applied by Mortgagee to the payment of the Debt
in such priority and proportions as Mortgagee in its discretion shall deem
proper. The principal place of business of Mortgagor (Debtor) is as set forth on
page one hereof and the address of Mortgagee (Secured Party) is as set forth on
page one hereof.
Section 1.04 Fixture Filing. Certain of the Property is or will become
“fixtures” (as that term is defined in the Uniform Commercial Code) on the Land,
described or referred to in this Mortgage, and this Mortgage, upon being filed
for record in the real estate records of the city or county wherein such
fixtures are situated, shall operate also as a financing statement naming
Mortgagor as the Debtor and Mortgagee as the Secured Party filed as a fixture
filing in accordance with the applicable provisions of said Uniform Commercial
Code upon such of the Property that is or may become fixtures.
CONDITIONS TO GRANT
TO HAVE AND TO HOLD the above granted and described Property unto and to the use
and benefit of Mortgagee and its successors and assigns, forever;
PROVIDED, HOWEVER, these presents are upon the express condition that, if
Mortgagor shall well and truly pay and perform the Obligations (including the
payment of the Debt) at the time and in the manner provided in this Mortgage,
the Note, the Loan Agreement and the other Loan Documents, and shall well and
truly abide by and comply with each and every covenant and condition set forth
herein and in the Note, the Loan Agreement and the other Loan Documents, these
presents and the estate hereby granted shall cease, terminate and be void;
provided, however, that Mortgagor’s obligation to indemnify and hold harmless
Mortgagee pursuant to the provisions hereof shall survive any such payment or
release.

 

-13-



--------------------------------------------------------------------------------



 



ARTICLE II
Debt and Obligations Secured
Section 2.01 Obligations. This Mortgage and the grants, assignments and
transfers made in Article 1 are given for the purpose of securing the
Obligations, including, but not limited to, payment of the Debt.
Section 2.02 Variable Interest Rate. The Loan secured by this Mortgage is a
variable interest rate loan, as more particularly set forth in the Loan
Agreement.
Section 2.03 Loan Payment. Provided no Event of Default exists, this Mortgage
will be satisfied and discharged of record by Mortgagee prior to the Maturity
Date only in accordance with the terms and provisions set forth in the Loan
Agreement.
ARTICLE III
Mortgagor Covenants
Mortgagor covenants and agrees that throughout the term of the Loan:
Section 3.01 Payment of Debt. Mortgagor will pay the Debt at the time and in the
manner provided in the Loan Agreement, the Note and this Mortgage.
Section 3.02 Incorporation by Reference. All the covenants, conditions and
agreements contained in (a) the Loan Agreement, (b) the Note, and (c) all and
any of the other Loan Documents, are hereby made a part of this Mortgage to the
same extent and with the same force as if fully set forth herein. Without
limiting the generality of the foregoing, Mortgagor (i) agrees to insure,
repair, maintain and restore damage to the Property, pay Taxes and Other
Charges, and comply with Legal Requirements, in accordance with the Loan
Agreement, and (ii) agrees that the insurance Proceeds and condemnation awards
shall be settled, held, applied and/or disbursed in accordance with the Loan
Agreement.
Section 3.03 Performance of Other Agreements. Mortgagor shall observe and
perform each and every term, covenant and provision to be observed or performed
by Mortgagor pursuant to the Loan Agreement, any other Loan Document and any
other agreement or recorded instrument affecting or pertaining to the Property,
and any amendments, modifications or changes thereto.

 

-14-



--------------------------------------------------------------------------------



 



ARTICLE IV
Obligations and Reliances
Section 4.01 Relationship of Mortgagor and Mortgagee. The relationship between
Mortgagor and Mortgagee is solely that of debtor and creditor, and Mortgagee has
no fiduciary or other special relationship with Mortgagor, and no term or
condition of any of the Loan Agreement, the Note, this Mortgage or the other
Loan Documents shall be construed so as to deem the relationship between
Mortgagor and Mortgagee to be other than that of debtor and creditor.
Section 4.02 No Reliance on Mortgagee. The general partners, members, principals
and (if Mortgagor is a trust) beneficial owners of Mortgagor, as applicable, are
experienced in the ownership and operation of properties similar to the
Property, and Mortgagor and Mortgagee are relying solely upon such expertise and
business plan in connection with the ownership and operation of the Property.
Mortgagor is not relying on Mortgagee’s expertise, business acumen or advice in
connection with the Property.
Section 4.03 No Mortgagee Obligations. (a) Notwithstanding the provisions of
Subsections 1.01(h) and (m) or Section 1.02, Mortgagee is not undertaking the
performance of (i) any obligations under the Leases, or (ii) any obligations
with respect to any other agreements, contracts, certificates, instruments,
franchises, permits, trademarks, licenses or other documents.
(b) By accepting or approving anything required to be observed, performed or
fulfilled or to be given to Mortgagee pursuant to this Mortgage, the Loan
Agreement, the Note or the other Loan Documents, including, without limitation,
any officer’s certificate, balance sheet, statement of profit and loss or other
financial statement, survey, appraisal or insurance policy, Mortgagee shall not
be deemed to have warranted, consented to, or affirmed the sufficiency, legality
or effectiveness of same, and such acceptance or approval thereof shall not
constitute any warranty or affirmation with respect thereto by Mortgagee.
Section 4.04 Reliance. Mortgagor recognizes and acknowledges that in accepting
the Loan Agreement, the Note, this Mortgage and the other Loan Documents,
Mortgagee and the Lenders are expressly and primarily relying on the truth and
accuracy of the warranties and representations set forth in Article 4 of the
Loan Agreement without any obligation to investigate the Property or any other
matter and notwithstanding any investigation of the Property by Mortgagee; that
such reliance existed on the part of Mortgagee prior to the date hereof; that
the warranties and representations are a material inducement to the Lenders in
making the Loan; and that the Lenders would not be willing to make the Loan and
accept this Mortgage in the absence of the warranties and representations as set
forth in Article 4 of the Loan Agreement.

 

-15-



--------------------------------------------------------------------------------



 



ARTICLE V
Further Assurances
Section 5.01 Recording of Mortgage, Etc. Mortgagor forthwith upon the execution
and delivery of this Mortgage and thereafter, from time to time, will cause this
Mortgage and any of the other Loan Documents creating a Lien or security
interest or evidencing the Lien hereof upon the Property and each instrument of
further assurance to be filed, registered or recorded in such manner and in such
places as may be required by any present or future law in order to publish
notice of and fully to protect and perfect the Lien or security interest hereof
upon, and the interest of Mortgagee in, the Property. Mortgagor will pay all
taxes, filing, registration or recording fees, and all expenses incident to the
preparation, execution, acknowledgment and/or recording of the Note, this
Mortgage, the other Loan Documents, any note, deed of trust or mortgage
supplemental hereto, any security instrument with respect to the Property and
any instrument of further assurance, and any modification or amendment of any of
the foregoing documents, and all federal, state, county and municipal taxes,
duties, imposts, assessments and charges arising out of or in connection with
the execution and delivery of this Mortgage, any deed of trust or mortgage
supplemental hereto, any security instrument with respect to the Property or any
instrument of further assurance, and any modification or amendment of any of the
foregoing documents, except where prohibited by law so to do.
Section 5.02 Further Acts, Etc. Mortgagor will, at the cost of Mortgagor, and
without expense to Mortgagee, do, execute, acknowledge and deliver all and every
such further acts, deeds, conveyances, deeds of trust, mortgages, assignments,
notices of assignments, transfers and assurances as Mortgagee shall, from time
to time, reasonably require, for the better assuring, conveying, assigning,
transferring, and confirming unto Mortgagee the property and rights hereby
mortgaged, deeded, granted, bargained, sold, conveyed, confirmed, pledged,
assigned, warranted and transferred or intended now or hereafter so to be, or
which Mortgagor may be or may hereafter become bound to convey or assign to
Mortgagee, or for carrying out the intention or facilitating the performance of
the terms of this Mortgage or for filing, registering or recording this
Mortgage, or for complying with all Legal Requirements. Mortgagor, on demand,
will execute and deliver, and in the event it shall fail to so execute and
deliver, hereby authorizes Mortgagee to execute in the name of Mortgagor or
without the signature of Mortgagor to the extent Mortgagee may lawfully do so,
one or more financing statements to evidence more effectively the security
interest of Mortgagee in the Property. Mortgagor grants to Mortgagee an
irrevocable power of attorney coupled with an interest for the purpose of
exercising and perfecting any and all rights and remedies available to Mortgagee
at law and in equity, including, without limitation, such rights and remedies
available to Mortgagee pursuant to this Section 5.02.

 

-16-



--------------------------------------------------------------------------------



 



Section 5.03 Changes in Tax, Debt, Credit and Documentary Stamp Laws. (a) If any
law is enacted or adopted or amended after the date of this Mortgage which
deducts the Debt from the value of the Property for the purpose of taxation or
which imposes a tax, either directly or indirectly, on the Debt or Mortgagee’s
interest in the Property, Mortgagor will pay the tax, with interest and
penalties thereon, if any. If Mortgagee is advised by counsel chosen by it that
the payment of tax by Mortgagor would be unlawful or taxable to Mortgagee or
unenforceable or provide the basis for a defense of usury, then Mortgagee shall
have the option by written notice of not less than one hundred twenty (120) days
to declare the Debt immediately due and payable.
(b) Mortgagor will not claim or demand or be entitled to any credit or credits
on account of the Debt for any part of the Taxes or Other Charges assessed
against the Property, or any part thereof, and no deduction shall otherwise be
made or claimed from the assessed value of the Property, or any part thereof,
for real estate tax purposes by reason of this Mortgage or the Debt. If such
claim, credit or deduction shall be required by law, Mortgagee shall have the
option, by written notice of not less than one hundred twenty (120) days, to
declare the Debt immediately due and payable.
(c) If at any time the United States of America, any State thereof or any
subdivision of any such State shall require revenue or other stamps to be
affixed to the Note, this Mortgage, or any of the other Loan Documents or shall
impose any other tax or charge on the same, Mortgagor will pay for the same,
with interest and penalties thereon, if any.
ARTICLE VI
Due On Sale/Encumbrance
Section 6.01 Mortgagee Reliance. Mortgagor acknowledges that Mortgagee and the
Lenders have examined and relied on the experience of Mortgagor and its general
partners, members, principals and (if Mortgagor is a trust) beneficial owners in
owning and operating properties such as the Property in agreeing to make the
Loan, and will continue to rely on Mortgagor’s ownership of the Property as a
means of maintaining the value of the Property as security for the payment and
performance of the Obligations, including the payment of the Debt. Mortgagor
acknowledges that Mortgagee and the Lenders have a valid interest in maintaining
the value of the Property so as to ensure that, should an Event of Default with
respect to the payment and/or performance of the Obligations, including the
payment of the Debt, Mortgagee and the Lenders can recover the Debt by a sale of
the Property in accordance with Section 7.01 hereof.
Section 6.02 No Transfer. Mortgagor shall not permit or suffer any Transfer to
occur except in accordance with the terms of the Loan Agreement.

 

-17-



--------------------------------------------------------------------------------



 



ARTICLE VII
Rights and Remedies Upon Default
Section 7.01 Remedies. Upon the occurrence and during the continuance of any
Event of Default, Mortgagor agrees that Mortgagee may take such action, without
notice or demand, as it deems advisable to protect and enforce its rights
against Mortgagor and in and to the Property, including, but not limited to, the
following actions, each of which may be pursued concurrently or otherwise, at
such time and in such order as Mortgagee may determine, in its sole discretion,
without impairing or otherwise affecting the other rights and remedies of
Mortgagee:
(a) declare the entire unpaid Debt to be immediately due and payable;
(b) institute proceedings, judicial or otherwise, for the complete foreclosure
of this Mortgage under any applicable provision of law, in which case the
Property or any interest therein may be sold for cash or upon credit in one or
more parcels or in several interests or portions and in any order or manner;
(c) with or without entry, to the extent permitted and pursuant to the
procedures provided by applicable law, institute proceedings for the partial
foreclosure of this Mortgage for the portion of the Debt then due and payable,
subject to the continuing lien and security interest of this Mortgage for the
balance of the Obligations not then due, unimpaired and without loss of
priority;
(d) sell for cash or upon credit the Property or any part thereof and all
estate, claim, demand, right, title and interest of Mortgagor therein and rights
of redemption thereof, pursuant to power of sale or otherwise, at one or more
sales, as an entirety or in parcels, at such time and place, upon such terms and
after such notice thereof, all as may be required or permitted by law; and,
without limiting the foregoing;
(e) (i) In connection with any sale or sales hereunder, Mortgagee shall be
entitled to elect to treat any of the Property which consists of (x) a right in
action, or (y) property that can be severed from the Real Property covered
hereby, or (z) any improvements (without causing structural damage thereto), as
if the same were personal property, and dispose of the same in accordance with
applicable law, separate and apart from the sale of the Real Property. Where the
Property consists of Real Property, Personal Property, Equipment or Fixtures,
whether or not such Personal Property or Equipment is located on or within the
Real Property, Mortgagee shall be entitled to elect to exercise its rights and
remedies against any or all of the Real Property, Personal Property, Equipment
and Fixtures in such order and manner as is now or hereafter permitted by
applicable law;
(ii) Mortgagee shall be entitled to elect to proceed against any or all of the
Real Property, Personal Property, Equipment and Fixtures in any manner permitted
under applicable law; and if Mortgagee so elects pursuant to applicable law, the
power of sale herein granted shall be exercisable with respect to all or any of
the Real Property, Personal Property, Equipment and Fixtures covered hereby, as
designated by Mortgagee and Mortgagee is hereby authorized and empowered to
conduct any such sale of any Real Property, Personal Property, Equipment and
Fixtures in accordance with the procedures applicable to Real Property;

 

-18-



--------------------------------------------------------------------------------



 



(iii) Should Mortgagee elect to sell any portion of the Property which is Real
Property or which is Personal Property, Equipment or Fixtures that the Mortgagee
has elected under applicable law to sell together with Real Property in
accordance with the laws governing a sale of the Real Property, Mortgagee shall
give such notice of the occurrence of an Event of Default, if any, and its
election to sell such Property, each as may then be required by law. Thereafter,
upon the expiration of such time and the giving of such notice of sale as may
then be required by law, subject to the terms hereof and of the other Loan
Documents, and without the necessity of any demand on Mortgagor, Mortgagee at
the time and place specified in the notice of sale, shall sell such Real
Property or part thereof at public auction to the highest bidder for cash or
upon credit in lawful money of the United States. Mortgagee may from time to
time postpone any sale hereunder by public announcement thereof at the time and
place noticed for any such sale; and
(iv) If the Property consists of several lots, parcels or items of property,
Mortgagee shall, subject to applicable law, (A) designate the order in which
such lots, parcels or items shall be offered for sale or sold, or (B) elect to
sell such lots, parcels or items through a single sale, or through two or more
successive sales, or in any other manner Mortgagee designates. Any Person,
including Mortgagor or Mortgagee, may purchase at any sale hereunder. Should
Mortgagee desire that more than one sale or other disposition of the Property be
conducted, Mortgagee shall, subject to applicable law, cause such sales or
dispositions to be conducted simultaneously, or successively, on the same day,
or at such different days or times and in such order as Mortgagee may designate,
and no such sale shall terminate or otherwise affect the Lien of this Mortgage
on any part of the Property not sold until all the Obligations have been
satisfied in full. In the event Mortgagee elects to dispose of the Property
through more than one sale, except as otherwise provided by applicable law,
Mortgagor agrees to pay the costs and expenses of each such sale and of any
judicial proceedings wherein such sale may be made;
(f) institute an action, suit or proceeding in equity for the specific
performance of any covenant, condition or agreement contained herein, in the
Note, in the Loan Agreement or in the other Loan Documents;
(g) recover judgment on the Note either before, during or after any proceedings
for the enforcement of this Mortgage or the other Loan Documents;
(h) apply for the appointment of a receiver, trustee, liquidator or conservator
of the Property, without notice and without regard for the adequacy of the
security for the Debt and without regard for the solvency of Mortgagor, any
guarantor or indemnitor with respect to the Loan or any Person otherwise liable
for the payment of the Debt or any part thereof;

 

-19-



--------------------------------------------------------------------------------



 



(i) the license granted to Mortgagor under Section 1.02 hereof shall
automatically be revoked and Mortgagee may enter into or upon the Property,
either personally or by its agents, nominees or attorneys and dispossess
Mortgagor and its agents and servants therefrom, without liability for trespass,
damages or otherwise and exclude Mortgagor and its agents or servants wholly
therefrom, and take possession of all books, records and accounts relating
thereto and Mortgagor agrees to surrender possession of the Property and of such
books, records and accounts to Mortgagee upon demand, and thereupon Mortgagee
may (i) use, operate, manage, control, insure, maintain, repair, restore and
otherwise deal with all and every part of the Property and conduct the business
thereat; (ii) complete any construction on the Property in such manner and form
as Mortgagee deems advisable; (iii) make alterations, additions, renewals,
replacements and improvements to or on the Property; (iv) exercise all rights
and powers of Mortgagor with respect to the Property, whether in the name of
Mortgagor or otherwise, including, without limitation, the right to make,
cancel, enforce or modify Leases, obtain and evict tenants and demand, sue for,
collect and receive all Rents and Hotel Revenue of the Property and every part
thereof; and (v) apply the receipts from the Property to the payment and
performance of the Obligations (including, without limitation, the payment of
the Debt), in such order, priority and proportions as Mortgagee shall deem
appropriate in its sole discretion after deducting therefrom all expenses
(including reasonable attorneys’ fees and costs) incurred in connection with the
aforesaid operations and all amounts necessary to pay the Taxes, Other Charges,
Insurance Premiums and other expenses in connection with the Property, as well
as just and reasonable compensation for the services of Mortgagee, its counsel,
agents and employees;
(j) exercise any and all rights and remedies granted to a secured party upon
default under the Uniform Commercial Code, including, without limiting the
generality of the foregoing: (i) the right to take possession of the Fixtures,
the Equipment and/or the Personal Property, or any part thereof, and to take
such other measures as Mortgagee may deem necessary for the care, protection and
preservation of the Fixtures, the Equipment and the Personal Property, and
(ii) request Mortgagor, at its sole cost and expense, to assemble the Fixtures,
the Equipment and/or the Personal Property and make it available to Mortgagee at
a convenient place acceptable to Mortgagee. Any notice of sale, disposition or
other intended action by Mortgagee with respect to the Fixtures, the Equipment
and/or the Personal Property sent to Mortgagor in accordance with the provisions
hereof at least ten (10) days prior to such action, shall constitute
commercially reasonable notice to Mortgagor;
(k) apply any sums then deposited or held in escrow or otherwise by or on behalf
of Mortgagee in accordance with the terms of the Loan Agreement, this Mortgage
or any other Loan Document to the payment of the following items in any order in
its sole discretion:
(i) Taxes and Other Charges;

 

-20-



--------------------------------------------------------------------------------



 



(ii) Insurance premiums;
(iii) Interest on the unpaid principal balance of the Note;
(iv) Amortization of the unpaid principal balance of the Note; and/or
(v) All other sums payable pursuant to the Note, the Loan Agreement, this
Mortgage and the other Loan Documents, including, without limitation, the
Prepayment Premium, if applicable, and advances made by Mortgagee pursuant to
the terms of this Mortgage; and/or
(l) pursue such other remedies as may be available at law or in equity.
In the event of a sale, by foreclosure, power of sale or otherwise, of less than
all of Property, this Mortgage shall continue as a Lien and security interest on
the remaining portion of the Property unimpaired and without loss of priority.
Section 7.02 Application of Proceeds. The purchase money proceeds and avails of
any disposition of the Property or any part thereof, or any other sums collected
by Mortgagee pursuant to the Note, this Mortgage or the other Loan Documents,
may be applied by Mortgagee to the payment of the Obligations in such priority
and proportions as Mortgagee in its discretion shall deem proper, to the extent
consistent with law. Any excess proceeds after payment in full of the
Obligations shall be delivered to Mortgagee.
Section 7.03 Right to Cure Defaults. During the continuance of any Event of
Default, Mortgagee may, but without any obligation to do so and without notice
to or demand on Mortgagor and without releasing Mortgagor from any obligation
hereunder, perform the obligations in Default in such manner and to such extent
as Mortgagee may deem necessary to protect the security hereof. Mortgagee is
authorized to enter upon the Property for such purposes or appear in, defend or
bring any action or proceeding to protect its interest in the Property or to
foreclose this Mortgage or collect the Debt, and the cost and expense thereof
(including reasonable attorneys’ fees and disbursements to the extent permitted
by law), with interest thereon at the Default Rate for the period after notice
from Mortgagee that such cost or expense was incurred to the date of payment to
Mortgagee, shall constitute a portion of the Debt, shall be secured by this
Mortgage and the other Loan Documents and shall be due and payable to Mortgagee
upon demand.
Section 7.04 Other Rights, Etc. (a) The failure of Mortgagee to insist upon
strict performance of any term hereof shall not be deemed to be a waiver of any
term of this Mortgage. Mortgagor shall not be relieved of Mortgagor’s
obligations hereunder by reason of (i) the failure of Mortgagee to comply with
any request of Mortgagor or any guarantor or indemnitor with respect to the Loan
to take any action to foreclose this Mortgage or otherwise enforce any of the
provisions hereof or of the Note or the other Loan Documents, (ii) the release,
regardless of consideration, of the whole or any part of the Property, or of any
Person liable for the Obligations or any portion thereof, or (iii) any agreement
or stipulation by Mortgagee extending the time of payment or otherwise modifying
or supplementing the terms of the Note, this Mortgage or the other Loan
Documents, except to the extent of such agreement or stipulation.

 

-21-



--------------------------------------------------------------------------------



 



(b) It is agreed that the risk of loss or damage to the Property is on
Mortgagor, and Mortgagee shall have no liability whatsoever for any decline in
value of the Property, for failure to maintain insurance policies, or for
failure to determine whether insurance in force is adequate as to the amount of
risks insured. Possession by Mortgagee shall not be deemed an election of
judicial relief, if any such possession is requested or obtained, with respect
to any Property or collateral not in Mortgagee’s possession.
(c) Mortgagee may resort for the payment and performance of the Obligations
(including, but not limited to, the payment of the Debt) to any other security
held by Mortgagee in such order and manner as Mortgagee, in its discretion, may
elect. Mortgagee may take action to recover the Debt, or any portion thereof, or
to enforce the other Obligations or any covenant hereof, without prejudice to
the right of Mortgagee thereafter to foreclose this Mortgage. The rights of
Mortgagee under this Mortgage shall be separate, distinct and cumulative and
none shall be given effect to the exclusion of the others. No act of Mortgagee
shall be construed as an election to proceed under any one provision herein to
the exclusion of any other provision. Mortgagee shall not be limited exclusively
to the rights and remedies herein stated but shall be entitled to every right
and remedy now or hereafter afforded at law or in equity.
Section 7.05 Right to Release Any Portion of the Property. Mortgagee may release
any portion of the Property for such consideration as Mortgagee may require
without, as to the remainder of the Property, in any way impairing or affecting
the Lien or priority of this Mortgage, or improving the position of any
subordinate lienholder with respect thereto, except to the extent that the
Obligations shall have been reduced by the actual monetary consideration, if
any, received by Mortgagee for such release, and Mortgagee may accept by
assignment, pledge or otherwise any other property in place thereof as Mortgagee
may require without being accountable for so doing to any other lienholder. This
Mortgage shall continue as a Lien and security interest in the remaining portion
of the Property.
Section 7.06 Violation of Laws. If the Property is not in full compliance with
all Legal Requirements, Mortgagee may impose additional requirements upon
Mortgagor in connection herewith, including, without limitation, monetary
reserves or financial equivalents.
Section 7.07 Right of Entry. Upon reasonable notice (which may be given
verbally) to Mortgagor, Mortgagee and its agents shall have the right to enter
and inspect the Property at all reasonable times.

 

-22-



--------------------------------------------------------------------------------



 



ARTICLE VIII
Indemnification
Section 8.01 Mortgage and/or Intangible Tax. Mortgagor shall, at its sole cost
and expense, protect, defend, indemnify, release and hold harmless the
Indemnified Parties from and against any and all Liabilities imposed upon or
incurred by or asserted against any Indemnified Party and directly or indirectly
arising out of or in any way relating to any mortgage, recording, stamp,
intangible or other similar taxes required to be paid by any Person under
applicable Legal Requirements in connection with the execution, delivery,
recordation, filing, registration, perfection or enforcement of this Mortgage or
any of the Loan Documents (but excluding any income, franchise or other similar
taxes).
Section 8.02 Duty to Defend; Attorneys’ Fees and Other Fees and Expenses. Upon
written request by any Indemnified Party, Mortgagor shall defend such
Indemnified Party (if requested by any Indemnified Party, in the name of the
Indemnified Party) by engaging attorneys and other professionals approved by the
Indemnified Parties. Notwithstanding the foregoing, if the defendants in any
such claim or proceeding include both Mortgagor and any Indemnified Party and
Mortgagor and such Indemnified Party shall have reasonably concluded that there
are any legal defenses available to it and/or other Indemnified Parties that are
different from or in addition to those available to Mortgagor, such Indemnified
Party shall have the right to select separate counsel to assert such legal
defenses and to otherwise participate in the defense of such action on behalf of
such Indemnified Party. Upon demand, Mortgagor shall pay or, in the sole and
absolute discretion of the Indemnified Parties, reimburse, the Indemnified
Parties for the payment of the reasonable fees and disbursements of attorneys,
engineers, environmental consultants, laboratories and other professionals in
connection therewith.
ARTICLE IX
Waivers
Section 9.01 Waiver of Counterclaim. To the extent permitted by applicable law,
Mortgagor hereby waives the right to assert a counterclaim, other than a
mandatory or compulsory counterclaim, in any action or proceeding brought
against it by Mortgagee arising out of or in any way connected with this
Mortgage, the Loan Agreement, the Note, any of the other Loan Documents or the
Obligations.
Section 9.02 Marshalling and Other Matters. To the extent permitted by
applicable law, Mortgagor hereby waives the benefit of all appraisement,
valuation, stay, extension, reinstatement and redemption laws now or hereafter
in force and all rights of marshalling in the event of any sale hereunder of the
Property or any part thereof or any interest therein. Further, to the extent
permitted by applicable law, Mortgagor hereby expressly waives any and all
rights of redemption from sale under any order or decree of foreclosure of this
Mortgage on behalf of Mortgagor, and on behalf of each and every Person
acquiring any interest in or title to the Property subsequent to the date of
this Mortgage.

 

-23-



--------------------------------------------------------------------------------



 



Section 9.03 Waiver of Notice. To the extent permitted by applicable law,
Mortgagor shall not be entitled to any notices of any nature whatsoever from
Mortgagee, except with respect to matters for which this Mortgage or the Loan
Documents specifically and expressly provide for the giving of notice by
Mortgagee to Mortgagor, and except with respect to matters for which Mortgagee
is required by applicable law to give notice, and Mortgagor hereby expressly
waives the right to receive any notice from Mortgagee with respect to any matter
for which this Mortgage does not specifically and expressly provide for the
giving of notice by Mortgagee to Mortgagor.
Section 9.04 Waiver of Statute of Limitations. To the extent permitted by
applicable law, Mortgagor hereby expressly waives and releases its right to
plead any statute of limitations as a defense to the payment and performance of
the Obligations (including, without limitation, the payment of the Debt).
Section 9.05 Waiver of Jury Trial. MORTGAGOR HEREBY AGREES NOT TO ELECT A TRIAL
BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND FOREVER WAIVES ANY RIGHT TO
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST, WITH REGARD TO THE NOTE, THIS MORTGAGE, THE OTHER LOAN DOCUMENTS OR THE
OBLIGATIONS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY MORTGAGOR AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE
AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE.
MORTGAGEE IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY MORTGAGOR.
Section 9.06 Survival. The indemnifications made pursuant to Article 8 herein
and the representations and warranties, covenants, and other obligations arising
under the Environmental Indemnity, shall continue in full force and effect and
shall survive and shall in no way be impaired by (a) any satisfaction, release
or other termination of this Mortgage or any other Loan Document, (b) any
assignment or other transfer of all or any portion of this Mortgage or any other
Loan Document or Mortgagee’s interest in the Property (but, in such case, such
indemnifications shall benefit both the Indemnified Parties and any such
assignee or transferee), (c) any exercise of Mortgagee’s rights and remedies
pursuant hereto, including, but not limited to, foreclosure or acceptance of a
deed in lieu of foreclosure, any exercise of any rights and remedies pursuant to
the Loan Agreement, the Note or any of the other Loan Documents, any transfer of
all or any portion of the Property (whether by Mortgagor or by Mortgagee
following foreclosure or acceptance of a deed in lieu of foreclosure or at any
other time), (d) any amendment to this Mortgage, the Loan Agreement, the Note or
any other Loan Document, and/or (e) any act or omission that might otherwise be
construed as a release or discharge of Mortgagor from the Obligations or any
portion thereof.

 

-24-



--------------------------------------------------------------------------------



 



ARTICLE X
Exculpation
The provisions of Section 18.1 of the Loan Agreement are hereby incorporated by
reference into this Mortgage to the same extent and with the same force as if
fully set forth herein.
ARTICLE XI
Notices
All notices or other written communications hereunder shall be delivered in
accordance with Section 19.8 of the Loan Agreement.
ARTICLE XII
Applicable Law
Section 12.01 Governing Law; Jurisdiction; Service of Process. THIS MORTGAGE AND
THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER
THAN THE LAW OF THE STATE OF NEW YORK. TO THE FULLEST EXTENT PERMITTED BY LAW,
BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT
THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT AND THE NOTE, AND THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW.
Section 12.02 Usury Laws. Notwithstanding anything to the contrary, (a) all
agreements and communications between Mortgagor and Mortgagee are hereby and
shall automatically be limited so that, after taking into account all amounts
deemed to constitute interest, the interest contracted for, charged or received
by Mortgagee shall never exceed the Maximum Legal Rate, (b) in calculating
whether any interest exceeds the Maximum Legal Rate, all such interest shall be
amortized, prorated, allocated and spread over the full amount and term of all
principal indebtedness of Mortgagor to Mortgagee, and (c) if through any
contingency or event, Mortgagee receives or is deemed to receive interest in
excess of the Maximum Legal Rate, any such excess shall be deemed to have been
applied toward payment of the principal of any and all then outstanding
indebtedness of Mortgagor to Mortgagee, or if there is no such indebtedness,
shall immediately be returned to Mortgagor.

 

-25-



--------------------------------------------------------------------------------



 



ARTICLE XIII
Definitions
Unless the context clearly indicates a contrary intent or unless otherwise
specifically provided herein, words used in this Mortgage may be used
interchangeably in the singular or plural form and the word “Mortgagor” shall
mean “each Mortgagor and any subsequent owner or owners of the Property or any
part thereof or any interest therein,” the word “Mortgagee” shall mean
“Mortgagee and any subsequent Administrative Agent,” the word “Note” shall mean
“the Note and any other evidence of indebtedness secured by this Mortgage,” the
word “Property” shall include any portion of the Property and any interest
therein, and the phrases “attorneys’ fees”, “legal fees” and “counsel fees”
shall include any and all attorneys’, paralegal and law clerk fees and
disbursements, including, but not limited to, fees and disbursements at the
pre-trial, trial and appellate levels, incurred or paid by Mortgagee in
protecting its interest in the Property, the Leases, Rents and/or Hotel Revenue
and/or in enforcing its rights hereunder. Whenever the context may require, any
pronouns used herein shall include the corresponding masculine, feminine or
neuter forms.
ARTICLE XIV
Miscellaneous Provisions
Section 14.01 No Oral Change. This Mortgage, and any provisions hereof, may not
be modified, amended, waived, extended, changed, discharged or terminated orally
or by any act or failure to act on the part of Mortgagor or Mortgagee, but only
by an agreement in writing signed by the party(ies) against whom enforcement of
any modification, amendment, waiver, extension, change, discharge or termination
is sought.
Section 14.02 Successors and Assigns. This Mortgage shall be binding upon, and
shall inure to the benefit of, Mortgagor and Mortgagee and their respective
successors and permitted assigns, as set forth in the Loan Agreement.
Section 14.03 Inapplicable Provisions. If any provision of this Mortgage is held
to be illegal, invalid or unenforceable under present or future laws effective
during the term of this Mortgage, such provision shall be fully severable and
this Mortgage shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Mortgage, and the
remaining provisions of this Mortgage shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Mortgage, unless such continued effectiveness of this
Mortgage, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.

 

-26-



--------------------------------------------------------------------------------



 



Section 14.04 Headings, Etc. The headings and captions of the various Sections
of this Mortgage are for convenience of reference only and are not to be
construed as defining or limiting, in any way, the scope or intent of the
provisions hereof.
Section 14.05 Subrogation. If any or all of the proceeds of the Note have been
used to extinguish, extend or renew any indebtedness heretofore existing against
the Property, then, to the extent of the funds so used, Mortgagee shall be
subrogated to all of the rights, claims, liens, titles and interests existing
against the Property heretofore held by, or in favor of, the holder of such
indebtedness and such former rights, claims, liens, titles and interests, if
any, are not waived, but rather are continued in full force and effect in favor
of Mortgagee and are merged with the Lien and security interest created herein
as cumulative security for the payment, performance and discharge of the
Obligations (including, but not limited to, the payment of the Debt).
Section 14.06 Intentionally Omitted.
Section 14.07 Limitation on Mortgagee’s Responsibility. No provision of this
Mortgage shall operate to place any obligation or liability for the control,
care, management or repair of the Property upon Mortgagee, nor shall it operate
to make Mortgagee responsible or liable for any waste committed on the Property
by the Tenants or any other Person, or for any dangerous or defective condition
of the Property, or for any negligence in the management, upkeep, repair or
control of the Property resulting in loss or injury or death to any Tenant,
licensee, employee or stranger. Nothing herein contained shall be construed as
constituting Mortgagee a “mortgagee in possession.”
Section 14.08 Recitals. The recitals hereof are a part hereof, form a basis for
this Mortgage and shall be considered prima facie evidence of the facts and
documents referred to therein.
ARTICLE XV
Ground Lease Provisions
Section 15.01 Ground Lease. (a) The provisions of Sections 4.1.45 and 5.1.26 of
the Loan Agreement are hereby incorporated by reference into this Mortgage to
the same extent and with the same force as if fully set forth herein.

 

-27-



--------------------------------------------------------------------------------



 



(b) If the Ground Lease is rejected in any case, proceeding or other action
commenced by or against the lessor under the Ground Lease (or any person or
party constituting or having an interest in the Ground Lease) under the
Bankruptcy Code or any comparable federal or state statute or law,
(i) Mortgagor, immediately after obtaining notice thereof, shall give notice
thereof to Mortgagee, (ii) Mortgagor, without the prior written consent of
Mortgagee, shall not elect to treat the Ground Lease as terminated pursuant to
Section 365(h)(1)(A)(i) of the Bankruptcy Code or any comparable federal or
state statute or law, and any election by Mortgagor made without such consent
shall be void and (iii) the Mortgage and all the liens, terms, covenants and
conditions of the Mortgage shall extend to and cover Mortgagor’s possessory
rights under Section 365(h) of the Bankruptcy Code and to any claim for damages
due to lessor’s rejection of the Ground Lease. In addition, Mortgagor hereby
assigns to Mortgagee Mortgagor’s rights to remain in possession of the premises
demised under the Ground Lease and to offset rents under the Ground Lease under
Section 365(h)(1)(A)(ii) of the Bankruptcy Code in the event any case,
proceeding or other action is commenced by or against the lessor under the
Ground Lease under the Bankruptcy Code or any comparable federal or state
statute or law.
(c) It is hereby agreed that the fee title and the leasehold estate in the
property demised by the Ground Lease shall not merge but shall always be kept
separate and distinct, notwithstanding the union of said estates in either the
Ground Lessor, Mortgagor or a third party, whether by purchase or otherwise and
Mortgagee shall continue to have and enjoy all of the rights and privileges of
the Mortgagee as to the separate estates. If Mortgagor acquires the fee title,
the interest of the Ground Lessor or any other estate, title or interest in the
property demised by the Ground Lease, or any part thereof, the lien of this
Mortgage shall attach to, cover and be a lien upon such acquired estate, title
or interest and same shall thereupon be and become a part of the Property with
the same force and effect as if specifically encumbered herein. Mortgagor agrees
to execute all instruments and documents which Mortgagee may reasonably require
to ratify, confirm and further evidence Mortgagee’s lien on the acquired estate,
title or interest and to provide such endorsements to the Mortgagee’s title
policy issued in connection with the Loan insuring that this Mortgage creates a
first prior security interest on the Mortgagor’s fee interest in the Property;
provided, however, that if Mortgagor elects to merge the fee simple estate in
the Property with the leasehold estate in the Property, Mortgagee shall not
unreasonably withhold, condition or delay its consent thereto. Furthermore,
Mortgagor hereby appoints Mortgagee its true and lawful attorney-in-fact to
execute and deliver all such instruments and documents in the name and on behalf
of Mortgagor in the event that Mortgagor fails to do same. This power, being
coupled with an interest, shall be irrevocable as long as the Obligations remain
unpaid.
(d) Intentionally Omitted.
(e) No release or forbearance of any of Mortgagor’s obligations under the Ground
Lease, pursuant to the Ground Lease or otherwise, shall release Mortgagor from
any of its obligations under this Mortgage or the other Loan Documents.
(f) Mortgagor shall give Mortgagee immediate notice of the commencement of any
arbitration or appraisal proceeding to which Mortgagor is a party or of which
Mortgagor has been otherwise notified concerning the provisions of the Ground
Lease. Mortgagee shall have the right to intervene and participate in any such
proceeding if such proceeding, if adversely determined, would be reasonably
expected to have a material adverse effect on Mortgagor or the Property and
Mortgagor shall confer with Mortgagee and its attorneys and experts and
cooperate with them to the extent which Mortgagee deems reasonably necessary for
the protection of Mortgagee. Upon the request of Mortgagee, Mortgagor will
exercise all rights of arbitration conferred upon it by the Ground Lease. If at
any time such proceeding shall have commenced, Mortgagor shall be in default in
the performance or observance of any covenant, condition or other requirement of
the Ground Lease on the part of Mortgagor to be performed or observed or an
Event of Default shall have occurred and be continuing, Mortgagee shall have,
and is hereby granted, the right to designate and appoint on behalf of
Mortgagor, the arbitrator or arbitrators, or appraiser, in such proceeding.

 

-28-



--------------------------------------------------------------------------------



 



ARTICLE XVI
State-Specific Provisions
Section 16.01 Principles of Construction. In the event of any inconsistencies
between the terms and conditions of this Article 16 and the other terms and
conditions of this Mortgage, the terms and conditions of this Article 16 shall
control and be binding.
Section 16.02 Property Encumbered. Mortgagor represents that this Mortgage does
not encumber property principally improved or to be improved by one or more
structures containing in the aggregate not more than six residential dwelling
units.
Section 16.03 Lien Law. Pursuant to Section 13 of the lien law of New York,
Mortgagor shall receive the advances secured hereby and shall hold the right to
receive such advances as a trust fund to be applied first for the purpose of
paying the cost of any improvement and shall apply such advances first to the
payment of the cost of any such improvements on the Property before using any
part of the total of the same for any other purpose.
Section 16.04 Real Property Law. (a) Mortgagee shall have all of the rights as
against lessees of the Property as set forth in Section 291-f of the Real
Property Law of the State of New York.
(b) The provisions of subsection 4 of the New York Real Property Law covering
the insurance of buildings against loss by fire and the application of Insurance
Proceeds shall not apply to this Mortgage. In the event of any conflict,
inconsistency or ambiguity between the provisions of this Article 16 hereof and
the provisions of subsection 4 of Section 254 of the New York Real Property Law
covering the insurance of buildings against loss by fire and the application of
Insurance Proceeds, the provisions of this Article 16 shall control.

 

-29-



--------------------------------------------------------------------------------



 



(c) The clauses and covenants contained in this Mortgage that are construed by
Section 254 of the New York Real Property Law shall be construed as provided in
those sections (except as otherwise provided in this Mortgage). The additional
clauses and covenants contained in this Mortgage shall afford rights
supplemental to and not exclusive of the rights conferred by the clauses and
covenants construed by Section 254 and shall not impair, modify, alter or defeat
such rights (except as otherwise provided in this Mortgage), notwithstanding
that such additional clauses and covenants may relate to the same subject matter
or provide for different or additional rights in the same or similar
contingencies as the clauses and covenants construed by Section 254. The right
of Mortgagee arising under the clauses and covenants contained in this Mortgage
shall be separate, distinct and cumulative and none of them shall be in
exclusion of the others. No act of Mortgagee shall be construed as an election
to proceed under any one provision herein to the exclusion of any other
provision, anything herein or otherwise to the contrary notwithstanding. In the
event of any inconsistencies between the provisions of Section 254 and the
provisions of this Mortgage, the provisions of this Mortgage shall prevail.
Section 16.05 Maximum Secured Amount. Notwithstanding anything contained herein
to the contrary, the maximum amount of indebtedness secured by this Mortgage
(solely insofar as this Mortgage is an encumbrance on real property and
fixtures) at execution or which under any contingency may become secured hereby
at any time hereafter is the principal sum of $115,000,000.00 plus interest
thereon plus as additional interest, any premium, fee or other payment due under
the Loan Documents in connection with any prepayment or repayment of such
principal sum, plus amounts expended by the Mortgagee after a declaration of an
Event of Default hereunder to maintain the lien of this Mortgage or to protect
the Property secured by this Mortgage, including, without limitation, amounts in
respect of insurance premiums, real estate taxes, litigation expenses to
prosecute or defend the rights, remedies and lien of this Mortgage or title to
the Property secured hereby, and any costs, charges or amounts to which the
Mortgagee becomes subrogated upon payment, whether under recognized principles
of law or equity or under express statutory authority, together with interest on
all the foregoing amounts at the Default Rate (as defined in the Loan
Agreement). Anything in this Section 16.05 to the contrary notwithstanding, all
of the Obligations shall be secured pursuant to the security agreement set forth
in this Mortgage.
Section 16.06 Transfer Taxes. (a) In the event of any sale or transfer of the
Property, or any part thereof, following a foreclosure of this Mortgage or by
deed in lieu of any such foreclosure, Mortgagor shall timely and duly complete,
execute and deliver to Mortgagee all forms and supporting documentation required
by any taxing authority to estimate and fix any tax payable by reason of such
sale or transfer or recording of the deed evidencing such sale or transfer,
including any New York State Real Estate Transfer Tax payable pursuant to
Article 31 of the New York Tax Law (individually, a “Transfer Tax” and
collectively, the “Transfer Taxes”).

 

-30-



--------------------------------------------------------------------------------



 



(b) Mortgagor shall pay the Transfer Taxes that may hereafter become due and
payable with respect to any sale or transfer of the Property described in
Section 16.06(a), and if Mortgagor is in default of such payment, Mortgagee may
pay the same plus any and all reasonable out-of-pocket expenses incurred by
Mortgagee in connection therewith including, without limitation, interest,
penalties and reasonable attorneys’ fees. Any such costs paid by Mortgagee shall
promptly be reimbursed by Mortgagor.
(c) The provisions of this Section 16.06 shall survive any transfer and the
delivery of the deed affecting such transfer. Nothing in this Section 16.06
shall be deemed to grant to Mortgagor any greater rights to sell, assign or
otherwise transfer the Property nor to deprive Mortgagee of any right to refuse
to consent to any transaction referred to in this Section 16.06 than, in either
case, are expressly set forth in the Loan Documents.
[NO FURTHER TEXT ON THIS PAGE]

 

-31-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Amended, Restated and Consolidated Mortgage, Assignment
of Leases and Rents and Security Agreement has been executed by Mortgagor as of
the day and year first above written.

                 
HENRY HUDSON HOLDINGS LLC,
a Delaware limited liability company,
   
 
           
 
  By:   Henry Hudson Senior Mezz LLC,    
 
      its managing member    
 
           
 
  By:   Morgans Group LLC,    
 
      its managing member    
 
           
 
  By:   Morgans Hotel Group Co.,    
 
      its managing member    
 
           
 
  By:   /s/ Richard Szymanski    
 
           
 
      Name: Richard Szymanski    
 
      Title:   Chief Financial Officer and Secretary    
 
               
HUDSON LEASECO LLC,
a New York limited liability company
   
 
           
 
  By:   Hudson Managing Member LLC,    
 
      its managing member    
 
           
 
  By:   Henry Hudson Holdings LLC,    
 
      its managing member    
 
           
 
  By:   Henry Hudson Senior Mezz LLC,    
 
      its managing member    
 
           
 
  By:   Morgans Group LLC,    
 
      its managing member    
 
           
 
  By:   Morgans Hotel Group Co.,    
 
      its managing member    
 
           
 
  By:   /s/ Richard Szymanski    
 
           
 
      Name: Richard Szymanski    
 
      Title:   Chief Financial Officer and Secretary    

 

-32-



--------------------------------------------------------------------------------



 



                 
58th STREET BAR COMPANY LLC,
a Delaware limited liability company
   
 
           
 
  By:   Hudson Pledgor LLC,    
 
      its managing member    
 
           
 
  By:   Henry Hudson Holdings LLC    
 
      its managing member    
 
           
 
  By:   Henry Hudson Senior Mezz LLC,    
 
      its managing member    
 
           
 
  By:   Morgans Group LLC,    
 
      its managing member    
 
           
 
  By:   Morgans Hotel Group Co.,    
 
      its managing member    
 
           
 
  By:   /s/ Richard Szymanski    
 
           
 
      Name: Richard Szymanski    
 
      Title:   Chief Financial Officer and Secretary    

 

-33-



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT

                 
STATE OF NEW YORK
    )         Henry Hudson Holdings LLC
Henry Leaseco LLC
 
       
 
    )     ss.:    
 
         
COUNTY OF NEW YORK
    )          

On this 10th day of August, 2011, before me, a Notary Public in and for said
State, personally appeared Richard Szymanski, before me or proved to me on the
basis of satisfactory evidence to be the individual whose name is subscribed to
the within instrument and acknowledged to me that he/she executed the same in
his/her capacity, and that by his/her signature on the instrument, the
individual, or the person on behalf of which the individual acted, executed the
instrument.

         
 
  Grace Chen 
 
Notary Public

     [seal]    

 

-34-



--------------------------------------------------------------------------------



 



LENDER’S ACKNOWLEDGMENT AND CONSENT
Mortgagee is executing this Amended, Restated And Consolidated Mortgage,
Assignment of Leases and Rents and Security Agreement to signify its consent to
the consolidation, amendment and restatement of the Existing Mortgages as set
forth above. Nothing herein shall, or shall be deemed to, obligate Mortgagee for
payment of any amount evidenced by the Note or secured by this Mortgage.

           
DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Administrative Agent

      By:   /s/ George R. Reynolds       Name:   George R. Reynolds      
Title:   Director             By:   /s/ Alexander B. V. Johnson       Name:  
Alexander B. V. Johnson       Title:   Managing Director    

                 
STATE OF NEW YORK
    )          
 
           
 
    )     ss:    
 
         
COUNTY OF NEW YORK
    )          

On the 11th day of August in the year 2011 before me, the undersigned,
personally appeared George R. Reynolds and Alexander B. V. Johnson, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me the he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.

         
 
  June Politano
 
Notary Public    
 
       
 
       [SEAL]    

 

-35-



--------------------------------------------------------------------------------



 



EXHIBIT A
LEGAL DESCRIPTION
UNIT 1 A/K/A EBC UNIT, LOT 1701
THE CONDOMINIUM UNIT (HEREINAFTER REFERRED TO AS THE “UNIT”) KNOWN AS UNIT 1,
ALSO KNOWN AS EBC UNIT, IN THE BUILDING (HEREINAFTER REFERRED TO AS THE
“BUILDING”) KNOWN AS 353 WEST 57TH STREET CONDOMINIUM AND BY THE STREET NUMBER
353 WEST 57TH STREET, NEW YORK, NEW YORK, SAID UNIT BEING DESIGNATED AND
DESCRIBED IN A CERTAIN DECLARATION DATED APRIL 11, 1985 MADE BY IRVING SCHATZ
PURSUANT TO ARTICLE 9-B OF THE REAL PROPERTY LAW OF THE STATE OF NEW YORK
ESTABLISHING A PLAN FOR CONDOMINIUM OWNERSHIP OF THE BUILDING AND THE LAND
(HEREINAFTER REFERRED TO AS THE “LAND”) UPON WHICH THE BUILDING IS SITUATE
(WHICH LAND IS MORE PARTICULARLY DESCRIBED ON EXHIBIT A), WHICH DECLARATION WAS
RECORDED IN THE NEW YORK COUNTY OFFICE OF THE REGISTER OF THE CITY OF NEW YORK
(THE “CITY REGISTER’S OFFICE”) ON APRIL 24, 1985 IN REEL 902 PAGE 1 AND AMENDED
BY FIRST AMENDMENT TO DECLARATION DATED JANUARY 29, 1993 AND RECORDED MAY 11,
1993 IN REEL 1969 PAGE 2286, FURTHER AMENDED BY AMENDED AND RESTATED DECLARATION
MADE BY HENRY HUDSON HOLDINGS LLC, IRVING SCHATZ, ADRIENNE WECHSLER AND CHERYL
HIRSCH DATED AS OF FEBRUARY 12, 1999 AND RECORDED JULY 16, 1999 IN REEL 2913
PAGE 1753 AND AMENDMENT TO AMENDED AND RESTATED DECLARATION DATED AS OF
SEPTEMBER 30, 1999, RECORDED OCTOBER 27, 1999 IN REEL 2979 PAGE 2159 (WHICH
DECLARATION, AS AMENDED, IS HEREINAFTER REFERRED TO AS THE “DECLARATION”). SAID
UNIT IS ALSO DESIGNATED AS TAX LOT 1701 IN BLOCK 1048 OF SECTION 4 OF THE
BOROUGH OF MANHATTAN ON THE TAX MAP OF THE REAL PROPERTY ASSESSMENT DEPARTMENT
OF THE CITY OF NEW YORK AND ON THE FLOOR PLANS OF THE BUILDING, CERTIFIED BY
BUTLER ROGERS BASKETT, ARCHITECTS, ON MARCH 27, 1985 AND FILED IN THE REAL
PROPERTY ASSESSMENT DEPARTMENT OF THE CITY OF NEW YORK ON APRIL 22, 1985 AS
CONDOMINIUM PLAN NO. 208 AND ALSO FILED IN THE NEW YORK COUNTY REGISTER’S OFFICE
ON APRIL 24, 1985 AS CONDOMINIUM MAP NO. 4326, AS AMENDED BY AMENDED FLOOR PLANS
CERTIFIED BY BUTLER ROGERS BASKETT, ARCHITECTS, ON DECEMBER 14, 1992, WHICH
AMENDED FLOOR PLANS WERE FILED IN THE REAL PROPERTY ASSESSMENT DEPARTMENT OF THE
CITY OF NEW YORK ON MAY 5, 1993 AS CONDOMINIUM PLAN NO. 208A AND ALSO FILED IN
THE NEW YORK COUNTY REGISTER’S OFFICE ON MAY 11, 1993 AS CONDOMINIUM MAP NO.
5192.
TOGETHER WITH AN UNDIVIDED 44.05105% INTEREST IN THE COMMON ELEMENTS (AS SUCH
TERM IS DEFINED IN THE DECLARATION).

 

 



--------------------------------------------------------------------------------



 



UNIT 2 A/K/A MODIFIED HOTEL UNIT, LOT 1702
THE CONDOMINIUM UNIT (HEREINAFTER REFERRED TO AS THE “UNIT”) KNOWN AS UNIT 2,
ALSO KNOWN AS MODIFIED HOTEL UNIT, IN THE BUILDING (HEREINAFTER REFERRED TO AS
THE “BUILDING”) KNOWN AS 353 WEST 57TH STREET CONDOMINIUM AND BY THE STREET
NUMBER 353 WEST 57TH STREET, NEW YORK, NEW YORK, SAID UNIT BEING DESIGNATED AND
DESCRIBED IN A CERTAIN DECLARATION DATED APRIL 11, 1985 MADE BY IRVING SCHATZ
PURSUANT TO ARTICLE 9-B OF THE REAL PROPERTY LAW OF THE STATE OF NEW YORK
ESTABLISHING A PLAN FOR CONDOMINIUM OWNERSHIP OF THE BUILDING AND THE LAND
(HEREINAFTER REFERRED TO AS THE “LAND”) UPON WHICH THE BUILDING IS SITUATE
(WHICH LAND IS MORE PARTICULARLY DESCRIBED ON EXHIBIT A), WHICH DECLARATION WAS
RECORDED IN THE NEW YORK COUNTY OFFICE OF THE REGISTER OF THE CITY OF NEW YORK
(THE “CITY REGISTER’S OFFICE”) ON APRIL 24, 1985 IN REEL 902 PAGE 1 AND AMENDED
BY FIRST AMENDMENT TO DECLARATION DATED JANUARY 29, 1993 AND RECORDED MAY 11,
1993 IN REEL 1969 PAGE 2286, FURTHER AMENDED BY AMENDED AND RESTATED DECLARATION
MADE BY HENRY HUDSON HOLDINGS LLC, IRVING SCHATZ, ADRIENNE WECHSLER
AND CHERYL HIRSCH DATED AS OF FEBRUARY 12, 1999 AND RECORDED JULY 16, 1999 IN
REEL 2913 PAGE 1753 AND AMENDMENT TO AMENDED AND RESTATED DECLARATION DATED AS
OF SEPTEMBER 30, 1999 AND RECORDED OCTOBER 27, 1999 IN REEL 2979 PAGE 2159 WHICH
DECLARATION, AS AMENDED, IS HEREINAFTER REFERRED TO AS THE “DECLARATION”). SAID
UNIT IS ALSO DESIGNATED AS TAX LOT 1702 IN BLOCK 1048 OF SECTION 4 OF THE
BOROUGH OF MANHATTAN ON THE TAX MAP OF THE REAL PROPERTY ASSESSMENT DEPARTMENT
OF THE CITY OF NEW YORK AND ON THE FLOOR PLANS OF THE BUILDING, CERTIFIED BY
BUTLER ROGERS BASKETT, ARCHITECTS, ON MARCH 27, 1985 AND FILED IN THE REAL
PROPERTY ASSESSMENT DEPARTMENT OF THE CITY OF NEW YORK ON APRIL 22, 1985 AS
CONDOMINIUM MAP NO. 4326, AS AMENDED BY AMENDED FLOOR PLANS CERTIFIED BY BUTLER
ROGERS BASKETT, ARCHITECTS, ON DECEMBER 14, 1992, WHICH AMENDED FLOOR PLANS WERE
FILED IN THE REAL PROPERTY ASSESSMENT DEPARTMENT OF THE CITY OF NEW YORK ON MAY
5, 1993 AS CONDOMINIUM PLAN NO. 208A AND ALSO FILED IN THE NEW YORK COUNTY
REGISTER’S OFFICE ON MAY 11, 1993 AS CONDOMINIUM MAP NO. 5192.
TOGETHER WITH AN UNDIVIDED 46.94011% INTEREST IN THE COMMON ELEMENTS (AS SUCH
TERM IS DEFINED IN THE DECLARATION).

 

 



--------------------------------------------------------------------------------



 



UNIT 4 A/K/A STORE UNIT, LOT 1704
TERMS, COVENANTS AND CONDITIONS OF LEASE MADE BY AND BETWEEN ADRIENNE SCHATZ,
ALSO KNOWN AS ADRIENNE WECHSLER, AND CHERYL HIRSCH, AS LANDLORD, AND HENRY
HUDSON HOLDINGS LLC, AS TENANT, DATED AS OF JANUARY 1, 1999 AS REFERENCED IN
MEMORANDUM OF LEASE AS OF SEPTEMBER 30, 1999, AND RECORDED OCTOBER 27, 1999 IN
REEL 2979 PAGE 2172 (THE “UNIT 1704 LEASE”), AS AMENDED PURSUANT TO AMENDMENT TO
LEASE BY AND BETWEEN ADRIENNE SCHATZ, ALSO KNOWN AS ADRIENNE WECHSLER AND CHERYL
HIRSCH, TOGETHER AS LANDLORD AND HENRY HUDSON HOLDINGS LLC, AS TENANT, DATED AS
OF SEPTEMBER 30, 1999.
THE LEASEHOLD ESTATE INSURED HEREIN COVERS PREMISES MORE PARTICULARLY BOUNDED
AND DESCRIBED AS FOLLOWS:
THE CONDOMINIUM UNIT (HEREINAFTER REFERRED TO AS THE “UNIT”) KNOWN AS UNIT 4,
ALSO KNOWN AS STORE UNIT IN THE BUILDING (HEREINAFTER REFERRED TO AS THE
“BUILDING”) KNOWN AS 353 WEST 57TH STREET CONDOMINIUM AND BY THE STREET NUMBER
353 WEST 57TH STREET, NEW YORK, NEW YORK, SAID UNIT BEING DESIGNATED AND
DESCRIBED IN A CERTAIN DECLARATION DATED APRIL 11, 1985 MADE BY IRVING SCHATZ
PURSUANT TO ARTICLE 9-B OF THE REAL PROPERTY LAW OF THE STATE OF NEW YORK
ESTABLISHING A PLAN FOR CONDOMINIUM OWNERSHIP OF THE BUILDING AND THE LAND
(HEREINAFTER REFERRED TO AS THE “LAND”) UPON WHICH THE BUILDING IS SITUATE
(WHICH LAND IS MORE PARTICULARLY DESCRIBED ON EXHIBIT A), WHICH DECLARATION WAS
RECORDED IN THE NEW YORK COUNTY OFFICE OF THE REGISTER OF THE CITY OF NEW YORK
(THE “CITY REGISTER’S OFFICE”) ON APRIL 24, 1985 IN REEL 902 PAGE 1 AND AMENDED
BY FIRST AMENDMENT TO DECLARATION DATED JANUARY 29, 1993 AND RECORDED MAY 11,
1993 IN REEL 1969 PAGE 2286, FURTHER AMENDED BY AMENDED AND RESTATED DECLARATION
MADE BY HENRY HUDSON HOLDINGS LLC, IRVING SCHATZ, ADRIENNE WECHSLER AND CHERYL
HIRSCH DATED AS OF FEBRUARY 12, 1999, RECORDED JULY 16, 1999 IN REEL 2913 PAGE
1753 AND AMENDMENT TO AMENDED AND RESTATED DECLARATION DATED AS OF SEPTEMBER 30,
1999 AND RECORDED OCTOBER 27, 1999 IN REEL 2979 PAGE 2159 WHICH DECLARATION, AS
AMENDED, IS HEREINAFTER REFERRED TO AS THE “DECLARATION”). SAID UNIT IS ALSO
DESIGNATED AS TAX LOT 1704 IN BLOCK 1048 OF SECTION 4 OF THE BOROUGH OF
MANHATTAN ON THE TAX MAP OF THE REAL PROPERTY ASSESSMENT
DEPARTMENT OF THE CITY OF NEW YORK AND ON THE FLOOR PLANS OF THE BUILDING,
CERTIFIED BY BUTLER ROGERS BASKETT, ARCHITECTS, ON MARCH 27, 1985 AND FILED IN
THE REAL PROPERTY ASSESSMENT DEPARTMENT OF THE CITY OF NEW YORK ON APRIL 22,
1985 AS CONDOMINIUM MAP NO. 4326, AS AMENDED BY AMENDED FLOOR PLANS CERTIFIED BY
BUTLER ROGERS BASKETT, ARCHITECTS,

 

 



--------------------------------------------------------------------------------



 



ON DECEMBER 14, 1992, WHICH AMENDED FLOOR PLANS WERE FILED IN THE REAL PROPERTY
ASSESSMENT DEPARTMENT OF THE CITY OF NEW YORK ON MAY 5, 1993 AS CONDOMINIUM PLAN
NO. 208A AND ALSO FILED IN THE NEW YORK COUNTY REGISTER’S OFFICE ON MAY 11, 1993
AS CONDOMINIUM MAP NO. 5192.
TOGETHER WITH AN UNDIVIDED 0.34577% INTEREST IN THE COMMON ELEMENTS (AS SUCH
TERM IS DEFINED IN THE DECLARATION).
UNIT 6 A/K/A TENTH FLOOR UNIT, LOT 1706
TERMS, COVENANTS AND CONDITIONS OF AMENDED AND RESTATED LEASE (OF UNIT LOT 1706)
MADE BY AND BETWEEN IRVING SCHATZ, AS LANDLORD, AND IAN SCHRAGER HOTELS LLC, AS
TENANT, DATED AS OF FEBRUARY 11, 1999, AS REFERENCED IN AMENDED AND RESTATED
MEMORANDUM OF LEASE DATED AS OF FEBRUARY 12, 1999, AND RECORDED MARCH 23, 1999
IN REEL 2841 PAGE 1872 (THE “UNIT LOT 1706 LEASE”), WHICH LEASE AMENDS, RESTATES
AND SUPERSEDES A PRIOR LEASE MADE BY AND BETWEEN IRVING SCHATZ, AS LESSOR, AND
EDUCATIONAL BROADCASTING CORPORATION, AS LESSEE, DATED AUGUST 11, 1988, AS
REFERENCED IN MEMORANDUM OF LEASE DATED SEPTEMBER 1, 1988, AND RECORDED
SEPTEMBER 30, 1988 IN REEL 1472 PAGE 883, AS ASSIGNED OF RECORD.
ASSIGNMENT AND ASSUMPTION OF LEASE MADE BY AND BETWEEN IAN SCHRAGER HOTELS LLC
(F/K/A WEST 57TH LLC), AS ASSIGNOR, AND HENRY HUDSON HOLDINGS LLC, AS ASSIGNEE,
DATED AS OF FEBRUARY 12, 1999 AND RECORDED MARCH 23, 1999 IN REEL 2841 PAGE
1882.
THE LEASEHOLD ESTATE INSURED HEREIN COVERS PREMISES MORE PARTICULARLY BOUNDED
AND DESCRIBED AS FOLLOWS:
THE CONDOMINIUM UNIT (HEREINAFTER REFERRED TO AS THE “UNIT”) KNOWN AS UNIT 6,
ALSO KNOWN AS TENTH FLOOR UNIT IN THE BUILDING (HEREINAFTER REFERRED TO AS THE
“BUILDING”) KNOWN AS 353 WEST 57TH STREET CONDOMINIUM AND BY THE STREET NUMBER
353 WEST 57TH STREET, NEW YORK, NEW YORK, SAID UNIT BEING DESIGNATED AND

 

 



--------------------------------------------------------------------------------



 



DESCRIBED IN A CERTAIN DECLARATION DATED APRIL 11, 1985 MADE BY IRVING SCHATZ
PURSUANT TO ARTICLE 9-B OF THE REAL PROPERTY LAW OF THE STATE OF NEW YORK
ESTABLISHING A PLAN FOR CONDOMINIUM OWNERSHIP OF THE BUILDING AND THE LAND
(HEREINAFTER REFERRED TO AS THE “LAND”) UPON WHICH THE BUILDING IS SITUATE
(WHICH LAND IS MORE PARTICULARLY DESCRIBED ON EXHIBIT A), WHICH DECLARATION WAS
RECORDED IN THE NEW YORK COUNTY OFFICE OF THE REGISTER OF THE CITY OF NEW YORK
(THE “CITY REGISTER’S OFFICE”) ON APRIL 24, 1985 IN REEL 902 PAGE 1 AND AMENDED
BY FIRST AMENDMENT TO DECLARATION DATED JANUARY 29, 1993 AND RECORDED MAY 11,
1993 IN REEL 1969 PAGE 2286, FURTHER AMENDED BY AMENDED AND RESTATED DECLARATION
MADE BY HENRY HUDSON HOLDINGS LLC, IRVING SCHATZ, ADRIENNE WECHSLER AND CHERYL
HIRSCH DATED AS OF FEBRUARY 12, 1999 AND RECORDED JULY 16, 1999 IN REEL 2913
PAGE 1753 AND AMENDMENT TO AMENDED AND RESTATED DECLARATION DATED AS OF
SEPTEMBER 30, 1999, RECORDED OCTOBER 27, 1999 IN REEL 2979 PAGE 2159 WHICH
DECLARATION, AS AMENDED, IS HEREINAFTER REFERRED TO AS THE “DECLARATION)”. SAID
UNIT IS ALSO DESIGNATED AS TAX LOT 1706 IN BLOCK 1048 OF SECTION 4 OF THE
BOROUGH OF MANHATTAN ON THE TAX MAP OF THE REAL PROPERTY ASSESSMENT DEPARTMENT
OF THE CITY OF NEW YORK AND ON THE FLOOR PLANS OF THE BUILDING, CERTIFIED BY
BUTLER ROGERS BASKETT, ARCHITECTS, ON MARCH 27, 1985 AND FILED IN THE REAL
PROPERTY ASSESSMENT DEPARTMENT OF THE CITY OF NEW YORK ON APRIL 22, 1985 AS
CONDOMINIUM MAP NO. 4326, AS AMENDED BY AMENDED FLOOR PLANS CERTIFIED BY BUTLER
ROGERS BASKETT, ARCHITECTS, ON DECEMBER 14, 1992, WHICH AMENDED FLOOR PLANS WERE
FILED IN THE REAL PROPERTY ASSESSMENT
DEPARTMENT OF THE CITY OF NEW YORK ON MAY 5, 1993 AS CONDOMINIUM PLAN NO. 208A
AND ALSO FILED IN THE NEW YORK COUNTY REGISTER’S OFFICE ON MAY 11, 1993 AS
CONDOMINIUM MAP NO. 5192.
TOGETHER WITH AN UNDIVIDED 3.89067% INTEREST IN THE COMMON ELEMENTS (AS SUCH
TERM IS DEFINED IN THE DECLARATION).
ALL THAT CERTAIN PLOT, PIECE OR PARCEL OF LAND, SITUATE, LYING AND BEING IN THE
BOROUGH OF MANHATTAN, CITY, COUNTY AND STATE OF NEW YORK, BOUNDED AND DESCRIBED
AS FOLLOWS:
BEGINNING AT A POINT ON THE NORTHERLY SIDE OF 57TH STREET, DISTANT 20 FEET
EASTERLY FROM THE CORNER FORMED BY THE
INTERSECTION OF THE EASTERLY SIDE OF NINTH AVENUE WITH THE NORTHERLY SIDE OF
57TH STREET;
RUNNING THENCE EASTERLY ALONG THE SAID NORTHERLY SIDE OF 57TH STREET, 155 FEET;
THENCE NORTHERLY PARALLEL WITH NINTH AVENUE, 200 FEET 10 INCHES TO THE SOUTHERLY
SIDE OF 58TH STREET;

 

 



--------------------------------------------------------------------------------



 



THENCE WESTERLY ALONG THE SAID SOUTHERLY SIDE OF 58TH STREET, 135 FEET TO A
POINT DISTANT 40 FEET EASTERLY FROM THE CORNER FORMED BY THE INTERSECTION OF THE
SOUTHERLY SIDE OF 58TH STREET WITH THE EASTERLY SIDE OF NINTH AVENUE;
THENCE SOUTHERLY PARALLEL WITH NINTH AVENUE AND PART OF THE DISTANCE THROUGH A
PARTY WALL, 100 FEET 10 INCHES;
THENCE WESTERLY PARALLEL MORE OR LESS WITH 58TH STREET, 20 FEET; AND
THENCE SOUTHERLY AND PART OF THE WAY THROUGH ANOTHER PARTY WALL, 100 FEET TO THE
NORTHERLY SIDE OF 57TH STREET, THE POINT OR PLACE OF BEGINNING.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
SCHEDULE OF EXISTING MORTGAGES
[Attached]

 

 



--------------------------------------------------------------------------------



 



MORTGAGE SCHEDULE
MORTGAGE ‘A’
SUBSTITUTE MORTGAGE made by SALISBURY DEVELOPMENT N.V. to ROYALTON OPERATING
CORP. in the amount of $1,750,000.00, dated 11/5/1982 and recorded 11/15/1982 in
Reel 649 page 1626. (Mortgage Tax Paid: Exempt)
ASSIGNMENT OF MORTGAGE made by ROYALTON OPERATING CORP. to MULTI COMMERCIAL
BANK, dated 11/5/1982 and recorded 11/15/1982 in Reel 649 page 1630. Assigns
Mortgage ‘A’.
ASSIGNMENT OF MORTGAGE made by MULTI COMMERCIAL BANK to BANK OF AMERICA NATIONAL
TRUST AND SAVINGS ASSOCIATION, dated 1/11/1984 and recorded 3/9/1984 in Reel 772
page 304. Assigns Mortgage ‘A’.
FOR CONSOLIDATION SEE MORTGAGE
‘C’ MORTGAGE ‘B’
MORTGAGE made by SALISBURY DEVELOPMENT N.Y. to SHENK REALTY CONSTRUCTION COMPANY
in the amount of $2,235,000.00, dated 11/5/1979 and recorded 11/9/1979 in Reel
501 page 1797. (Mortgage Tax Paid: $33,525.00)
ASSIGNMENT OF MORTGAGE made by SHENK REALTY CONSTRUCTION COMPANY to SADIE
HAMERLING, HENRY SHENK AND S. BARRY SHENK, dated 4/25/1980 and recorded
4/26/1980 in Reel 518 page 1117.
ASSIGNMENT OF MORTGAGE made by SADIE HAMERLING, HENRY SHENK AND S. BARRY SHENK
to ROYALTON OPERATING CORP., dated 10/26/1982 and recorded 11/15/1982 in Reel
649 page 1619.
EXTENSION AGREEMENT made by and between ROYALTON OPERATING CORP. and SALISBURY
DEVELOPMENT N.Y., dated 11/5/1982 and recorded 11/15/1982 in Reel 649 page 1621.
SUBORDINATION AGREEMENT made by and between ROYALTON OPERATING CORP. and MULTI
COMMERCIAL BANK, dated II/5/1982 and recorded 11/15/1982 in Reel 649 page 1632.
Subordinates Mortgage ‘B’ to Mortgage ‘A’.
ASSIGNMENT OF MORTGAGE made by ROYALTON OPERATING CORP. to BANK OF AMERICA
NATIONAL TRUST AND SAVINGS ASSOCIATION, dated 2/22/1984 and recorded 4/9/1984 in
Reel 772 page 307.
FOR CONSOLIDATION SEE MORTGAGE
‘C’ MORTGAGE ‘C’
MORTGAGE made by SALISBURY DEVELOPMENT, N.Y. to BANK OF AMERICA NATIONAL TRUST
AND SAVINGS ASSOCIATION in the amount of $1,245,791.86, dated 2/22/1984 and
recorded 3/9/1984 in Reel 772 page 313. (Mortgage Tax Paid: $28,030.50)
CONSOLIDATION AND EXTENSION AGREEMENT made by and between BANK OF AMERICA
NATIONAL TRUST AND SAVINGS ASSOCIATION and SALISBURY DEVELOPMENT N.Y., dated
2/22/1984 and recorded 4/9/1984 in Reel 772 page 318. Consolidates Mortgages
‘A’, ‘B’ and ‘C’ to form a single lien in the amount of $3,000,000.00.


 

 



--------------------------------------------------------------------------------



 



ASSIGNMENT OF MORTGAGE made by BANK OF AMERICA NATIONAL TRUST AND SAVINGS
ASSOCIATION to THE GREATER NEW YORK SAVINGS BANK, dated 11/19/1985 and recorded
12/13/1985 in Reel 996 page 1585. Assigns Mortgages ‘A’, ‘B’ and ‘C’, as
consolidated.
FOR FURTHER CONSOLIDATION SEE MORTGAGE
‘D’ MORTGAGE ‘D’
MORTGAGE made by 44Th HOTEL ASSOCIATES to THE GREATER NEW YORK SAVINGS BANK in
the amount of $4,500,000.00, dated 11/19/1985 and recorded 12/13/1985 in Reel
996 page 1573. (Mortgage Tax Paid: $101,250.00) Mortgage ‘D’ by its terms is
consolidated with Mortgages ‘A’, ‘B’, and ‘C’ to form a single lien in the
amount of $7,500,000.00.
FOR CONSOLIDATION SEE MORTGAGE
‘E’ MORTGAGE ‘E’
MORTGAGE made by 44TH HOTEL ASSOCIATES to THE GREATER NEW YORK SAVINGS BANK in
the amount of $6,830,000.00, dated 11/7/1986 and recorded 11/14/1986 in Reel
1143 page 487. (Mortgage Tax Paid: $153,675.00) Mortgage ‘E’ by its terms is
consolidated with Mortgages ‘A’ through ‘D’ to form a single lien in the amount
of $14,330,000.00.
MODIFICATION AGREEMENT made by and between THE GREATER NEW YORK SAVINGS BANK and
44TH HOTEL ASSOCIATES, dated 7/9/1987 and recorded 7/16/1987 in Reel 1260 page
2102. Modifies Mortgages ‘A’ through ‘E’, as consolidated.
FOR FURTHER CONSOLIDATION SEE MORTGAGE
‘K’ MORTGAGE ‘F’
MORTGAGE made by 44TH HOTEL ASSOCIATES to THE GREATER NEW YORK SAVINGS BANK in
the amount of $16,630,000.00, dated 7/9/1987 and recorded 7/16/1987 in Reel 1260
page 2110. (Mortgage Tax Paid: $374,175.00)

 

2



--------------------------------------------------------------------------------



 



FOR CONSOLIDATION SEE MORTGAGE
‘K’ MORTGAGE ‘G’
MORTGAGE made by 44TH HOTEL ASSOCIATES to THE GREATER NEW YORK SAVINGS BANK in
the amount of $40,000,00, dated 7/9/1987 and recorded 7/16/1987 in Reel 1260
page 2139. (Mortgage Tax Paid: $900.00)
ASSIGNMENT OF MORTGAGE made by THE GREATER NEW YORK SAVINGS BANK to THE BANK OF
TOKYO TRUST COMPANY, dated 9/30/1988 and recorded 10/13/1988 in Reel 1478 page
845. Assigns Mortgages ‘A’ through ‘G’, as consolidated.
FOR CONSOLIDATION SEE MORTGAGE
‘K’ MORTGAGE ‘II’
MORTGAGE made by 44TH HOTEL ASSOCIATES to NATIONAL WESTMINSTER BANK USA in the
amount of $9,304,156.84, dated 6/28/1988 and recorded 7/15/1988 in Reel 1431
page 1287. (Mortgage Tax Paid: $209,344.50)
FOR CONSOLIDATION SEE MORTGAGE ‘J’
MORTGAGE ‘I’
MORTGAGE made by 44Th HOTEL ASSOCIATES to NATIONAL WESTMINSTER BANK USA in the
amount of $471,000.00, dated 6/28/1988 and recorded 7/15/1988 in Reel 1431 page
1310. (Mortgage Tax Paid: $10,597.50)
FOR CONSOLIDATION SEE MORTGAGE ‘K’
MORTGAGE ‘J’
MORTGAGE made by 44TH HOTEL ASSOCIATES to NATIONAL WESTMINSTER BANK USA in the
amount of $4,224,843.16, dated 6/28/1988 and recorded 7/15/1988 in Reel 1431
page 1333. (Mortgage Tax Paid: $95,058.00)
ASSIGNMENT OF MORTGAGE made by NATIONAL WESTMINSTER BANK USA to THE BANK OF
TOKYO TRUST COMPANY, dated 9/30/1988 and recorded 10/13/1988 in Reel 1478 page
858. Assigns Mortgages ‘H’, ‘I’ and ‘J’.
FOR CONSOLIDATION SEE MORTGAGE ‘K’
MORTGAGE ‘K’
MORTGAGE made by 441H HOTEL ASSOCIATES to THE BANK OF TOKYO TRUST COMPANY in the
amount of $1,000,000.00, dated 9/29/1988 and recorded 10/13/1988 in Reel 1478
page 864. (Mortgage Tax Paid: $22,500.00)
CONSOLIDATION AGREEMENT made by and between 44TH HOTEL ASSOCIATES and THE BANK
OF TOKYO TRUST COMPANY, dated 9/29/1988 and recorded 10/21/1988 in Reel 1482
page 1833. Consolidates Mortgages ‘A’ through ‘K’ to form a single lien in the
amount of $46,000,000.00.
ASSIGNMENT OF MORTGAGE made by THE BANK OF TOKYO TRUST COMPANY to CREDIT SUISSE
FIRST BOSTON MORTGAGE CAPITAL CORP., dated 3/28/1996 and recorded 4/11/1996 in
Reel 2312 Page 1842. Assigns Mortgages ‘A’ through ‘K’, as consolidated.
RESTATED MORTGAGE made by ROYALTON, LLC and CS FIRST BOSTON MORTGAGE CAPITAL
CORP., dated 3/23/1996 and recorded 4/11/1996 in Reel 2312 page 1850.
ASSIGNMENT OF MORTGAGE made by CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL CORP.
to THE CHASE MANHATTAN BANK, AS TRUSTEE, dated 4/25/1997 and recorded 6/10/1997
in Reel 2464 Page 610. Assigns Mortgages ‘A’ through ‘K’, as consolidated.
ASSIGNMENT OF MORTGAGE made by THE CHASE MANHATTAN BANK, AS TRUSTEE to DEUTSCHE
BANK, AG, dated 7/27/1998 and recorded 8/26/1998 in Reel 2689 Page 153. Assigns
Mortgages ‘A’ through ‘K’, as consolidated.
FOR FURTHER CONSOLIDATION SEE MORTGAGE
‘L’ MORTGAGE ‘L’
MORTGAGE made by MORGANS HOLDINGS LLC and ROYALTON, LLC to DEUTSCHE BANK AG in
the amount of $60,000,000, dated as of 7/28/1998 and recorded 8/28/1998 in Reel
2692 page 1178. (Mortgage Tax Paid: $1,650,000.00) Mortgage ‘L’ by its terms is
consolidated with mortgages ‘A’ through ‘K’ to form a single lien in the amount
of $90,000,000. These mortgages were spread to cover Block 867 Lot 20 and Block
1259 Lot 11 on the Tax Map of the City of New York, County of New York, said
premises known as 237-239 Madison Avenue, and 44-45 West 44th Street, a/lc/a 47
West 43rd Street, New York, NY, other premises not made a part hereof,


 

3



--------------------------------------------------------------------------------



 



ASSIGNMENT OF MORTGAGE made by DEUTSCHE BANK AG to DEUTSCHE MORTGAGE & ASSET
RECEIVING CORPORATION, dated as of 10/15/1998 and recorded 2/19/1999 in Reel
2821 Page 1598. Assigns Mortgages ‘N through ‘L’ as consolidated.
ASSIGNMENT OF MORTGAGE made by DEUTSCHE MORTGAGE & ASSET RECEIVING CORPORATION
to LASALLE NATIONAL BANK, AS TRUSTEE, FOR THE REGISTERED HOLDERS OF DEUTSCHE
MORTGAGE & ASSET RECEIVING CORPORATION, COMMERCIAL MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 1998-C2, dated 10/15/1998 and recorded 2/19/1999 in Reel
2821 Page 1610. Assigns Mortgages ‘A’ through ‘L’, as consolidated.
ASSIGNMENT OF MORTGAGE made by LASALLE BANK NATIONAL ASSOCIATION (FORMERLY
LASALLE NATIONAL BANK), AS TRUSTEE, FOR THE REGISTERED HOLDERS OF DEUTSCHE
MORTGAGE & ASSET RECEIVING CORPORATION, COMMERCIAL MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 1998-C2 to GERMAN AMERICAN CAPITAL CORPORATION, dated
9/15/1999 and recorded 12/30/1999 in Reel 3021 Page 1717. Assigns Mortgages ‘A’
through ‘L’, as consolidated.
ASSIGNMENT OF MORTGAGE made by GERMAN AMERICAN CAPITAL CORPORATION to LASALLE
BANK NATIONAL ASSOCIATION, AS TRUSTEE, FOR THE REGISTERED HOLDERS OF COMM
2000-FL2 COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES COMM 2000-FL2,
dated as of 7/17/2000 and recorded 8/7/2000 in Reel 3141 Page 900. Assigns
Mortgages ‘A’ through’, as consolidated.
FIRST AMENDMENT TO MORTGAGE made by and between ROYALTON, LLC and MORGANS
HOLDINGS LLC, AS MORTGAGOR, and LASALLE BANK NATIONAL ASSOCIATION, a national
banking association, AS TRUSTEE, FOR THE REGISTERED HOLDERS OF COMM 2000-FL2
COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES COMM 2000-FL2, AS
MORTGAGEE, dated 5/20/2004 and recorded 7/4/2004 as CRFN 2004000392159.
(Originally affected Block 867 Lot 20 and Block 1259 Lot 11, other premises not
made a part thereof)
ASSIGNMENT OF MORTGAGE made by LASALLE BANK NATIONAL ASSOCIATION, AS TRUSTEE,
FOR THE REGISTERED HOLDERS OF COMM 2000-FL2 COMMERCIAL MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES COMM 2000-FL2 to GREENWICH CAPITAL FINANCIAL PRODUCTS,
INC., dated 8/13/2004 and recorded 5/11/2005 as CFRN 2005000272695. Assigns
Mortgages ‘A’ through ‘L’, as consolidated, assigned and amended.
FOR FURTHER CONSOLIDATION SEE MORTGAGE ‘0’
MORTGAGE ‘M’ (Originally affected Block 1397 Lot 49 premises known as 813-817
Lexington Avenue, New York, NY, other premises not made apart hereof)
MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND FIXTURE FILING B made by
BARBIZON HOLDINGS LLC to BANKERS TRUST COMPANY, AS CUSTODIAN UNDER THAT CERTAIN
SERVICING AND CUSTODIAL AGREEMENT, DATED AS OF JUNE 29, 1998, BY AND AMONG
CREDIT SUISSE FIRST BOSTON STRUCTURED LOAN PARTICIPATIONS, SERIES 1998-P1
CORPORATION AND BANKERS TRUST COMPANY, AMONG OTHERS in the amount of
$8,081,191.98, dated as of 5/30/2001 and recorded 6/26/2001 in the New York
County Register’s Office in Reel 3311 page 98. (Mortgage Tax Paid: Exempt)
This mortgage was part of mortgage originally in the amount of $71,200,000.00
which mortgage was, dated as of 5/20/1998 and recorded 8/14/1998 in Reel 2669
page 1861 (Mortgage Tax Paid: $1,958,000.00) against Block 1397 Lot 49, other
premises not made a part hereof and which mortgage was split and severed into
two mortgages in the amounts of $62,400,000 (Substitute Mortgage A) which
mortgage was, dated as of 5/30/2001 and recorded 6/26/2001 in Reel 3311 page 57
and $8,081,191.98 (Substitute Mortgage ‘B’, shown as Mortgage ‘M’ and Mortgage
‘U’ herein) by MASTER SEVERANCE AGREEMENT by and between BARBIZON HOLDINGS LLC,
MORTGAGOR. and BANKERS TRUST COMPANY, AS CUSTODIAN UNDER THAT CERTAIN SERVICING
AND CUSTODIAL AGREEMENT, dated as of 6/29/1998 by and between CREDIT SUISSE
FIRST BOSTON

 

4



--------------------------------------------------------------------------------



 



STRUCTURED LOAN PARTICIPATIONS, SERIES 1998-P1 CORPORATION AND BANKERS TRUST
COMPANY, AMONG OTHERS, MORTGAGEE, dated as of 5/30/2001 and recorded 6/26/2001
in Reel 3311 page 43, in the New York County Register’s Office.
MORTGAGE MODIFICATION, SPREADER AND LOAN ASSUMPTION AGREEMENT made by and
between BARBIZON HOLDINGS LLC, MORTGAGOR, BANKERS TRUST COMPANY, AS CUSTODIAN
UNDER THAT CERTAIN SERVICING AND CUSTODIAL AGREEMENT, DATED AS OF JUNE 29, 1998,
IN THE AMOUNT OF $8,081,19L98 MADE BY AND BETWEEN CREDIT SUISSE FIRST BOSTON
STRUCTURED LOAN PARTICIPATIONS, SERIES 1998-P1 CORPORATION AND BANKERS TRUST
COMPANY, AMONG OTHERS, MORTGAGEE and CANARSIE HOLDINGS, LLC, dated as of
5/30/2001 and recorded 6/28/2001 in the Kings County Registers Office in Reel
5200 page 132. Spreads Mortgage ‘M’ to cover Block 8273 Lot 1273 Kings County
premises known as 108-16 Flatlands 9th Street, Unit 17, Brooklyn, NY, other
premises not made a part hereof.
PARTIAL RELEASE OF SUBSTITUTE MORTGAGE made by and between BANKERS TRUST
COMPANY, AS CUSTODIAN UNDER THAT CERTAIN SERVICING AND CUSTODIAL AGREEMENT,
DATED AS OF 6/29/1998, BY AND AMONG CREDIT SUISSE FIRST BOSTON STRUCTURED LOAN
PARTICIPATIONS, SERIES 1998-PI CORPORATION AND BANKERS TRUST COMPANY, AMONG
OTHERS, dated as of 5/30/2001 and recorded 7/13/2001 in Reel 3321 page 2051.
Mortgage ‘M’ was released as against Block 1397 Lot 49 in New York County, other
premises not made a part hereof.
ASSIGNMENT OF MORTGAGE made by BANKERS TRUST COMPANY, AS CUSTODIAN UNDER THAT
CERTAIN SERVICING AND CUSTODIAL AGREEMENT, DATED AS OF 6/29/1998, BY AND AMONG
CREDIT SUISSE FIRST BOSTON STRUCTURED LOAN PARTICIPATIONS, SERIES 1998-P1
CORPORATION AND BANKERS TRUST COMPANY, AMONG OTHERS to NORTHSTAR HOSPITALITY,
LLC, dated as of 5/30/2001 and recorded 6/28/2001 in Reel 5200 Page 143. Assigns
Mortgage ‘M’.
MORTGAGE MODIFICATION, SPREADER AND LOAN ASSUMPTION AGREEMENT made by and
between CANARSIE HOLDINGS, LLC, MORTGAGOR, NORTHSTAR HOSPITALITY LLC, MORTGAGEE
and MORGANS HOLDINGS LLC, ROYALTON, LLC AND HENRY HUDSON HOLDINGS LLC, OWNER,
dated as of 8/13/2004 and recorded 5/11/2005 as CRFN 2005000272702. Spreads the
lien of Mortgage ‘M’ to additionally encumber the Hudson Hotel Property, Morgans
Hotel Property and Royalton Hotel Property, premises and more.
RELEASE OF MORTGAGE made by NORTHSTAR HOSPITALITY LLC, dated as of 8/13/2004 and
recorded 5/11/2005 as CRFN 2005000272701 in Kings County Register’s Office.
Releases land located in Kings County from the lien of Mortgage ‘M’, other
premises not made a part hereof.
ASSIGNMENT OF MORTGAGE made by NORTHSTAR HOSPITALITY LLC to GREENWICH CAPITAL
FINANCIAL PRODUCTS INC., dated as of 8/13/2004 and recorded 5/11/2005 as CRFN
2006000272704. Assigns Mortgage ‘M’.
FOR CONSOLIDATION SEE MORTGAGE ‘0’
MORTGAGE ‘N’ (Originally affected Block 8273 Lot 1273 Kings County premises
known as 108-16 Flatlands 9th Street, Unit 17, Brooklyn, NYother premises not
made a part hereof)
SUBSTITUTE MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS AND
FIXTURE FILING B made by CANARSIE HOLDINGS, LLC to NORTHSTAR HOSPITALITY LLC in
the amount of $4,924,221.77, dated as of 9/4/2001 and recorded 9/13/2001 in the
Kings County Register’s Office in Reel 5280 page 1319 (Mortgage Tax Paid: $0).
MORTGAGE MODIFICATION, SPREADER AND LOAN ASSUMPTION AGREEMENT made by and
between CANARSIE HOLDINGS, LLC, MORTGAGOR, NORTHSTAR HOSPITALITY LLC, MORTGAGEE
and MORGANS HOLDINGS LLC, ROYALTON, LLC and HENRY HUDSON HOLDINGS LLC, OWNER,
dated as of 6/13/2004 and recorded 5/11/2005 as CRFN 2005000272703. Spreads the
lien of Mortgage ‘N’ to additionally encumber the Hudson Hotel Property, Morgans
Hotel Property and Royalton Hotel Property, premises and more.

 

5



--------------------------------------------------------------------------------



 



RELEASE OF MORTGAGE made by NORTHSTAR HOSPITALITY LLC, dated as of 8/13/2004 and
recorded 5/11/2005 as CRFN 2005000272700 in the Kings County Register’s Office.
Releases land located in Kings County from the lien of Mortgage ‘N’, other
premises not made a part hereof.
ASSIGNMENT OF MORTGAGE made by NORTHSTAR HOSPITALITY LLC to GREENWICH CAPITAL
FINANCIAL PRODUCTS INC., dated as of 8/13/2004 and recorded 5/11/2005 as CRFN
2005000272706. Assigns Mortgage ‘N’.

FOR CONSOLIDATION SEE MORTGAGE

‘0’ MORTGAGE ‘0’
MORTGAGE, ASSIGNMENT OF LEASES AND RENTS AND SECURITY AGREEMENT made by MORGANS
HOLDINGS LLC and ROYALTON, LLC to GREENWICH CAPITAL FINANCIAL PRODUCTS, INC. in
the amount of $10,345,561.97, dated 8/13/2004 and recorded 5/11/2005 as CRFN
2005000272705. (Mortgage Tax Paid: $ 284,504.00)
AMENDMENT, RESTATEMENT AND CONSOLIDATION OF FEE AND LEASEHOLD MORTGAGES,
ASSIGNMENT OF LEASES AND RENTS AND SECURITY AGREEMENT made by and between
MORGANS HOLDINGS LLC, ROYALTON, LLC and HENRY HUDSON HOLDINGS LLC and GREENWICH
CAPITAL FINANCIAL PRODUCTS, INC., dated 8/13/2004 and recorded 5/11/2005 as CRFN
2005000272708. Consolidates Mortgages ‘A’ through ‘0’ were consolidated to form
a single lien in the amount of $240,000,000.00.
MORTGAGE ‘P’
SUBSTITUTE MORTGAGE (JUNIOR MORTGAGE) made by HENRY HUDSON HOLDINGS LLC to
NORTHSTAR HOSPITALITY LLC in the amount of $7,607,906.73, dated as of 2/12/1999
and recorded 3/23/1999 in Reel 2841 page 1937. This mortgage is a second
priority second mortgage pursuant to a Mortgage Modification and Splitter
Agreement (Mortgage Tax Paid: $0).
MORTGAGE MODIFICATION, SPREADER AND SPLITTER AGREEMENT made by and between HENRY
HUDSON HOLDINGS LLC, AS MORTGAGOR and NORTHSTAR HOSPITALITY LLC, AS MORTGAGEE,
dated as of 1/25/2000 and recorded 2/17/2000 in Reel 3050 page 1965. Spreads the
lien of Mortgage ‘A’ to additionally encumber Unit Lot 1702, the Unit Lot 1704
Lease and the Unit Lot 1706 Lease and severs the lien of Mortgage recorded in
Reel 2841 page 1937 into two (2) separate liens as follows:
a. Lien in the amount of $4,457,906.73 evidenced by Substitute (Senior) Mortgage
made by HENRY HUDSON HOLDINGS LLC to NORTHSTAR HOSPITALITY LLC, dated as of
1/25/2000 and recorded 2/17/2000 in Reel 3050 page 1978 (Mortgage ‘Al’)
(Mortgage Tax Paid: $0).
b. Lien in the amount of $3,150,000.00 evidenced by Substitute (Junior) Mortgage
made by HENRY HUDSON HOLDINGS LLC to NORTHSTAR HOSPITALITY LLC, dated as of
1/25/2000 and recorded 2/17/2000 in Reel 3050 page 1994 (Mortgage ‘A2’)
(Mortgage Tax Paid: $0).
c. Said Mortgage ‘Al’, was assigned by NORTHSTAR HOSPITALITY LLC to CORUS BANK,
N.A., dated 1/25/2000 and recorded 2/17/2000 in Reel 3050 Page 1989.
d. Said Mortgage ‘A2’, was assigned by NORTHSTAR HOSPITALITY LLC to STARWOOD
FINANCIAL TRUST, dated as of 1/25/2000 and recorded 2/17/2000 in Reel 3050 Page
2005.
MORTGAGE ‘Q’
GAP MORTGAGE, SECURITY AGREEMENT AND ASSIGNMENT OF LEASES AND RENTS made by
HENRY HUDSON HOLDINGS LLC to CORUS BANK, N.A., INDIVIDUALLY AND AS AGENT FOR
ITSELF AND CO-LENDERS, INDIVIDUALLY AND AS AGENT in the amount of
$50,091,093.27, dated as of 1/25/2000 and recorded 2/17/2000 in Reel 3050 page
2010 (Mortgage Tax Paid: $1,377,505.25).

 

6



--------------------------------------------------------------------------------



 



CONSOLIDATED, AMENDED AND RESTATED HARD COST MORTGAGE, SECURITY AGREEMENT, AND
ASSIGNMENT OF LEASES AND RENTS made by and between HENRY HUDSON HOLDINGS LLC and
CORUS BANK, N,A., INDIVIDUALLY AND AS AGENT, dated as of 1/25/2000 and recorded
2/17/2000 in Reel 3050 page 2052. Consolidates the lien of Mortgages AI’ and ‘Q’
into a single lien in the amount of $54,549,000.00 and amends the terms of
Mortgages ‘Al’ and ‘Q’, as consolidated and amended, encumbering Unit Lots 1701
and 1702, the Unit Lot 1704 Lease and the Unit Lot 1706 Lease.
ASSIGNMENT OF MORTGAGE made by CORUS BANK, N.A. FOR ITSELF AND CO-LENDERS to
ISTAR FINANCE SUB V LLC, dated 10/24/2003 and recorded 12/22/2003 as CRFN
2003000521647. Assigns Mortgages ‘Al’ and ‘Q’, as consolidated and amended.
FIRST AMENDMENT TO CONSOLIDATED, AMENDED AND RESTATED HARD COST MORTGAGE,
SECURITY AGREEMENT AND ASSIGNMENT OF LEASES AND RENTS MEMORANDUM OF AMENDMENTS
TO LOAN made by and between HENRY HUDSON HOLDINGS LLC and ISTAR FINANCE SUB V
LLC, dated as of 10/24/2003 and recorded 3/30/2004 as CRFN 2004000189129.
FOR FURTHER CONSOLIDATION SEE MORTGAGE
‘W’ MORTGAGE’W
SOFT COST MORTGAGE, SECURITY AGREEMENT AND ASSIGNMENT OF LEASES AND RENTS made
by HENRY HUDSON HOLDINGS LLC to CORUS BANK, N.A., INDIVIDUALLY AND AS AGENT in
the amount of $25,451,000,00, dated as of 1/25/2000 and recorded 2/17/2000 in
Reel 3050 page 2125 (Mortgage Tax Paid: $699,902.50).
ASSIGNMENT OF MORTGAGE made by CORUS BANK, N.A. FOR ITSELF AND CO-LENDERS to
ISTAR FINANCE SUB V LLC, dated 10/24/2003 and recorded 12/22/2003 as CRFN
2003000521649. Assigns Mortgage ‘R’
FIRST AMENDMENT TO SOFT COST MORTGAGE, SECURITY AGREEMENT AND ASSIGNMENT OF
LEASES AND RENTS made by HENRY HUDSON HOLDINGS LLC and ISTAR FINANCE SUB V LLC,
dated as of 10/24/2003 and recorded 3/30/2004 as CRFN 2004000189130.
ASSIGNMENT OF CONSOLIDATED, AMENDED AND RESTATED HARD COST MORTGAGE, SECURITY
AGREEMENT AND ASSIGNMENT OF LEASES AND RENTS AND ASSIGNMENT OF SOFT COST
MORTGAGE, SECURITY AGREEMENT AND ASSIGNMENT OF LEASES AND RENTS made by SFT I,
INC., SUCCESSOR IN INTEREST TO ISTAR FINANCE SUB V LLC to GREENWICH CAPITAL
FINANCIAL PRODUCTS, INC., dated as of 8/13/2004 and recorded 5/11/2005 as CRFN
2005000272697 in the New York County Register’s Office. Assigns Mortgages ‘Al’,
‘Q’, as consolidated and amended, and ‘R’.
MORTGAGE ‘S’
SUBSTITUTE MORTGAGE (SENIOR MORTGAGE) made by HENRY HUDSON HOLDINGS LLC to
NORTHSTAR HOSPITALITY LLC in the amount of $2,642,093.27, dated as of 2/12/1999
and recorded 3/23/1999 in Reel 2841 page 1928 (Mortgage Tax Paid: $0).
ASSIGNMENT OF MORTGAGE made by NORTHSTAR HOSPITALITY LLC to FREMONT INVESTMENT &
LOAN, dated as of 2/12/1999 and recorded 3/23/1999 in Reel 2841 page 1946.
Assigns Mortgage ‘S’.
FOR CONSOLIDATION SEE MORTGAGE
‘T’ MORTGAGE ‘T’


 

7



--------------------------------------------------------------------------------



 



MORTGAGE AND SECURITY AGREEMENT made by THE ST. LUKE’S-ROOSEVELT HOSPITAL CENTER
to IRVING SCHATZ in the amount of $25,169,000.00, dated as of 6/23/1993 and
recorded 7/26/1993 in Reel 1992 page 604 (Mortgage Tax Paid: Exempt).
ASSIGNMENT OF MORTGAGE made by IRVING SCHATZ to NAPIS FUNDING LLC, dated as of
8/21/1997 and recorded 12/30/1997 in Reel 2526 page 2145. Assigns Mortgage T.
ASSIGNMENT OF MORTGAGE made by NAPIS FUNDING LLC to NORTHSTAR HOSPITALITY LLC,
dated as of 2/12/1999 (effective as of 2/13/1998), and recorded 3/23/1999 in
Reel 2841 page 1901. Assigns Mortgage’.
ASSIGNMENT OF MORTGAGE made by NORTHSTAR HOSPITALITY LLC to FREMONT INVESTMENT &
LOAN, dated as of 2/12/1999 (effective as of 2/13/1998), recorded 3/23/1999 in
Reel 2841 page 1909. Assigns Mortgage ‘T’.
CONSOLIDATED, AMENDED AND RESTATED MORTGAGE, LEASEHOLD MORTGAGE, SPREADER
AGREEMENT AND FIXTURE FILING made by and between HENRY HUDSON HOLDINGS LLC, AS
MORTGAGOR and FREMONT INVESTMENT & LOAN, AS MORTGAGEE, dated as of 2/12/1999 and
recorded 3/23/1999 in Reel 2841 page 1954. Consolidates the liens of Mortgage
‘S’ and ‘T’ into a single lien in the principal sum of $26,850,000.00. Spreads
the lien of Mortgages ‘S’ and ‘T’, as consolidated, to additionally encumber
Unit Lot 1701 and the Unit Lot 1706 Lease and amends and restates the terms of
Mortgages ‘S’ andT, as consolidated.
ASSIGNMENT OF MORTGAGE made by FREMONT INVESTMENT & LOAN to STARWOOD FINANCIAL
INC., dated 12/15/1999 and recorded 1/18/2000 in Reel 3032 page 1960, Assigns
Mortgages ‘S’ and’’’, as consolidated.
AMENDED AND RESTATED MORTGAGE, LEASEHOLD MORTGAGE, SECURITY AGREEMENT AND
ASSIGNMENT OF LEASES AND RENTS made by and between HENRY HUDSON HOLDINGS LLC,
MORTGAGOR and STARWOOD FINANCIAL INC., MORTGAGEE, dated as of 12/22/1999 and
recorded 1/18/2000 in Reel 3032 page 1970. Amends and restates the terms of
Mortgages ‘S’ and ‘T’, as consolidated, and spreads the lien thereof to
additionally encumber the Unit Lot 1704 Lease.
AMENDED, RESTATED AND CONSOLIDATED MORTGAGE, LEASEHOLD MORTGAGE, SECURITY
AGREEMENT AND ASSIGNMENT OF LEASES AND RENTS made by and between HENRY HUDSON
HOLDINGS LLC, MORTGAGOR and STARWOOD FINANCIAL INC., MORTGAGEE, dated as of
1/25/2000 and recorded 3/17/2000 in Reel 3050 page 2194. Consolidates the liens
of Mortgages ‘A2’, ‘S’ and ‘T into a single lien in the principal sum of
$300,000,000.00 and amends and restates the terms of Mortgages ‘A2’, ‘S’ and P.
as consolidated, encumbering Unit Lots 1701 and 1702, the Unit Lot 1704 Lease
and the Unit Lot 1706 Lease.
SUBORDINATION AND INTERCREDITOR AGREEMENT made by and between HENRY HUDSON
HOLDINGS LLC, MORTGAGOR, CORUS BANK, N.A., INDIVIDUALLY AND AS AGENT, SENIOR
MORTGAGEE, and STARWOOD FINANCIAL, INC., JUNIOR MORTGAGEE, dated as of 1/25/2000
recorded 2/17/2000 in Reel 3050 page 2242. Inter alia, subordinates mortgages
‘A2’ , ‘S’ and as consolidated, to Mortgages ‘Al’ and ‘Q’ , as consolidated, and
Mortgage ‘R’.
ASSIGNMENT AND ASSUMPTION OF MORTGAGE made by iSTAR FINANCIAL INC., FORMERLY
KNOWN AS STARWOOD FINANCIAL INC., SUCCESSOR BY MERGER TO STARWOOD FINANCIAL
TRUST, to SFI I, LLC, dated as of 2/11/2003, but effective as of 1/31/2000, and
recorded 6/12/2004 as CRFN 2004000298920. Assigns Mortgage ‘A2’, ‘S’ and ‘T’, as
consolidated.
ASSIGNMENT OF AMENDED, RESTATED AND CONSOLIDATED MORTGAGE, LEASEHOLD MORTGAGE,
SECURITY AGREEMENT AND ASSIGNMENT OF LEASES AND RENTS made by SFI I, LLC to
GREENWICH CAPITAL FINANCIAL PRODUCTS, INC., dated as of 8/13/2004 and recorded
5/11/2005 as CRFN 2005000272696 in the New York County Register’s Office.
Assigns Mortgages ‘A2’, ‘S’ and T, as consolidated.


 

8



--------------------------------------------------------------------------------



 



FOR FURTHER CONSOLIDATION SEE MORTGAGE ‘W’
MORTGAGE ‘U’ (Originally affected Block 1397 Lot 49, other premises not made a
part hereof)
MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND FIXTURE FILING B made by
BARBIZON HOLDINGS LLC to BANKERS TRUST COMPANY, AS CUSTODIAN UNDER THAT CERTAIN
SERVICING AND CUSTODIAL AGREEMENT, DATED AS OF JUNE 29, 1998, BY AND AMONG
CREDIT SUISSE FIRST BOSTON STRUCTURED LOAN PARTICIPATIONS, SERIES 1998-P1
CORPORATION AND BANKERS TRUST COMPANY, AMONG OTHERS in the amount of
$8,081,191.98, dated as of 5/30/2001 and recorded 6/26/2001 in the New York
County Register’s Office in Reel 3311 page 98 (Mortgage Tax Paid: $0).
MORTGAGE MODIFICATION, SPREADER AND LOAN ASSUMPTION AGREEMENT made by and
between BARBIZON HOLDINGS LLC, AS MORTGAGOR, BANKERS TRUST COMPANY, AS CUSTODIAN
UNDER THAT CERTAIN SERVICING AND CUSTODIAL AGREEMENT, DATED AS OF JUNE 29, 1998,
BY AND AMONG CREDIT SUISSE FIRST BOSTON STRUCTURED LOAN PARTICIPATIONS, SERIES
1998-P1 CORPORATION AND BANKERS TRUST COMPANY, AMONG OTHERS, AS MORTGAGEE and
CANARSIE HOLDINGS LLC, AS OWNER, dated as of 5/30/2001 and recorded 9/13/2001 in
the Kings County Register’s Office in Reel 5200 page 132. Modifies and spreads
Mortgage ‘U’ to encumber Kings County premises, not made a part hereof.
PARTIAL RELEASE OF SUBSTIUTE MORTGAGE (B) made by BANKERS TRUST COMPANY, AS
CUSTODIAN UNDER THAT CERTAIN SERVICING AND CUSTODIAL AGREEMENT, DATED AS OF JUNE
29, 1998, BY AND AMONG CREDIT SUISSE FIRST BOSTON STRUCTURED LOAN
PARTICIPATIONS, SERIES 1998-P1 CORPORATION AND BANKERS TRUST COMPANY, AMONG
OTHERS dated as of 5/30/2001 and recorded 7/13/2001 in Reel 3321 page 2051.
Releases Block 1397 Lot 49, other premises not made a part hereof from Mortgage
‘U’.
ASSIGNMENT OF MORTGAGE made by BANKERS TRUST COMPANY, AS CUSTODIAN UNDER THAT
CERTAIN SERVICING AND CUSTODIAL AGREEMENT, DATED AS OF JUNE 29, 1998, BY AND
AMONG CREDIT SUISSE FIRST BOSTON STRUCTURED LOAN PARTICIPATIONS, SERIES 1998-P1
CORPORATION AND BANKERS TRUST COMPANY, AMONG OTHERS to NORTHSTAR HOSPITALITY
LLC, dated as of 6/29/1998 and recorded 6/28/2001 in Reel 5200 page 143. Assigns
Mortgage ‘LP.
MORTGAGE MODIFICATION, SPREADER AND LOAN ASSUMPTION AGREEMENT made by and
between CANARSIE HOLDINGS, LLC, MORTGAGOR, NORTHSTAR HOSPITALITY LLC, MORTGAGEE
and MORGANS HOLDINGS LLC, ROYALTON, LLC and HENRY HUDSON HOLDINGS LLC, OWNER,
dated as of 8/13/2004 and recorded 5/11/2005 as CRFN 2005000272702 in the New
York County Register’s Office, Spreads the lien of Mortgage ‘U’ to additionally
encumber The Hudson Hotel Property, Morgans Hotel Property and Royalton Hotel
Property, premises and more.
RELEASE OF MORTGAGE made by NORTHSTAR HOSPITALITY LLC, dated as of 8/13/2004 and
recorded 5/11/2005 as CRFN 2005000272701 in the Kings County Register’s Office.
Releases land located in Kings County from the lien of Mortgage ‘U’, other
premises not made a part hereof.
ASSIGNMENT OF MORTGAGE made by NORTHSTAR HOSPITALITY LLC to GREENWICH CAPITAL
FINANCIAL PRODUCTS INC., dated as of 8/13/2004 and recorded 5/11/2005 as CRFN
2005000272704 in the New York County Register’s Office. Assigns Mortgage ‘U’,
other premises not made a part hereof.
FOR CONSOLIDATION SEE MORTGAGE ‘W’
MORTGAGE ‘V’ (Originally affected land in Kings County, not made a part hereof)
SUBSTITUTE MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS AND
FIXTURE FILING B made by CANARSIE HOLDINGS, LLC to NORTHSTAR HOSPITALITY LLC in
the amount of $4,924,221.77, dated as of 9/4/2001 and recorded 9/13/2001 in the
Kings County Register’s Office in Reel 5280 page 1319 (Mortgage Tax Paid: $0).

 

9



--------------------------------------------------------------------------------



 



MORTGAGE MODIFICATION, SPREADER AND LOAN ASSUMPTION AGREEMENT made by and
between CANARSIE HOLDINGS, LLC, MORTGAGOR, NORTHSTAR HOSPITALITY LLC, MORTGAGEE,
and MORGANS HOLDINGS LLC, ROYALTON, LLC and HENRY HUDSON HOLDINGS LLC, OWNER,
dated as of 8/13/2004 and recorded 5/11/2005 as CRFN 2005000272703 in the New
York County Register’s Office. Spreads the lien of Mortgage ‘V’ to additionally
encumber “The Hudson Hotel Property”, “Morgans Hotel Property” and “Royalton
Hotel Property”, premises and more.
RELEASE OF MORTGAGE made by NORTHSTAR HOSPITALITY LLC, dated as of 8/13/2004 and
recorded 5/11/2005 as CRFN 2005000272700 in the Kings County Register’s Office.
Releases land located in Kings County from the lien of Mortgage ‘V’.
ASSIGNMENT OF MORTGAGE made by NORTHSTAR HOSPITALITY LLC to GREENWICH CAPITAL
FINANCIAL PRODUCTS INC., dated as of 8/13/2004 and recorded 5/11/2005 as CRFN
2005000272706 in the New York County Register’s Office. Assigns Mortgage ‘V’.
FOR CONSOLIDATION SEE MORTGAGE
‘W’ MORTGAGE ‘W’
FEE AND LEASEHOLD MORTGAGE, ASSIGNMENT OF LEASES AND RENTS AND SECURITY
AGREEMENT made by HENRY HUDSON HOLDINGS LLC to GREENWICH CAPITAL FINANCIAL
PRODUCTS, INC. in the amount of $24,000,000.00, dated 8/13/2004 and recorded
5/11/2005 as CRFN 2005000272707 in the New York County Register’s Office
(Mortgage Tax Paid: $660,000.00).
AMENDMENT, RESTATEMENT AND CONSOLIDATION OF FEE AND LEASEHOLD MORTGAGES,
ASSIGNMENT OR LEASES AND RENTS AND SECURITY AGREEMENT made by and between
MORGANS HOLDINGS LLC, ROYALTON, LLC and HENRY HUDSON HOLDINGS LLC and GREENWICH
CAPITAL FINANCIAL PRODUCTS, INC., dated 8/13/2004 and recorded 5/11/2005 as CRFN
2005000272708. Consolidates Mortgages ‘A’ through ‘W’ to form a single
consolidated lien in the principal sum of $240,000,000.00.
ASSIGNMENT OF MORTGAGE made by GREENWICH CAPITAL FINANCIAL PRODUCTS, INC. to
LASALLE BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF
GREENWICH CAPITAL COMMERCIAL FUNDING CORP. COMMERCIAL MORTGAGE TRUST 2004-FL2,
COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2004-FL2, dated 11/23/2004
and recorded 8/11/2005 as CRFN 2005000452154. Assigns Mortgages ‘A’ through ‘W’,
as consolidated.
ASSIGNMENT OF MORTGAGE made by LASALLE BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR
THE REGISTERED HOLDERS OF GREENWICH CAPITAL COMMERCIAL FUNDING CORP. COMMERCIAL
MORTGAGE TRUST 2004-FL2, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES
2004- FL2 to WACHOVIA BANK, NATIONAL ASSOCIATION, dated 6/29/2005 and recorded
8/11/2005 as CRFN 2005000452155. Assigns Mortgages ‘A’ through ‘W’, as
consolidated.
FOR FURTHER CONSOLIDATION SEE MORTGAGE
‘X’ MORTGAGE ‘X’
GAP MORTGAGE made by ROYALTON, LLC, MORGANS HOLDINGS LLC AND HENRY HUDSON
HOLDINGS LLC to WACHOVIA BANK, NATIONAL ASSOCIATION in the amount of
$72,346,409.16, dated 6/9/2005 and recorded 8/11/2005 as CRFN 2005000452156.
(Mortgage Tax Paid: $ 2,025,699.20)
CONSOLIDATION AND MODIFICATION OF MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF
LEASES AND FIXTURE FILING made by and between ROYALTON, LLC, HENRY HUDSON
HOLDINGS LLC, MORGANS HOLDINGS LLC and WACHOVIA BANK, NATIONAL ASSOCIATION,
dated 6/9/2005 and recorded 8/11/2005 as CRFN 2005000452157. Consolidates
Mortgages ‘A’ through ‘X’ inclusive to form a single lien in the amount of
$310,449,191.79. Said consolidated mortgage encumbers the “Henry Hudson Hotel”,
the “Morgans Hotel” and “Royalton Hotel” premises and more.

 

10



--------------------------------------------------------------------------------



 



ASSIGNMENT OF CONSOLIDATION AND MODIFICATION OF MORTGAGE, SECURITY AGREEMENT,
ASSIGNMENT OF RENTS AND FIXTURE FILING made by WACHOVIA BANK, NATIONAL
ASSOCIATION to WELLS FARGO BANK, N.A., AS TRUSTEE FOR THE HOLDERS OF WACHOVIA
BANK COMMERCIAL MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES,
SERIES 2005-WHALE 6, dated 10/6/2006 and recorded 12/11/06 as CRFN
2006000679009. Assigns Mortgages ‘A’ through ‘X’, as consolidated.
ASSIGNMENT OF MORTGAGE made by WELLS FARGO BANK, N.A., AS TRUSTEE FOR THE
HOLDERS OF WACHOVIA BANK COMMERCIAL MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES, SERIES 2005-WHALE 6 to WACHOVIA BANK, NATIONAL
ASSOCIATION, dated 10/6/2006 and recorded 12/11/06 as CRFN 2006000679011.
Assigns Mortgages ‘A’ through ‘X’, as consolidated.
NOTE AND MORTGAGE SEVERANCE AGREEMENT made by and between WACHOVIA BANK,
NATIONAL ASSOCIATION and ROYALTON, LLC, HENRY HUDSON HOLDINGS LLC and MORGANS
HOLDINGS LLC, dated as of 10/6/2006 and recorded 12/11/2006 as CRFN
2006000679013. Severs Mortgages ‘A’ through ‘X’, as consolidated and assigned,
into three separate liens:
1) in the amount of $217,000,000.00 (evidenced by Amended and Restated
Replacement Mortgage A);
2) in the amount of $1,400,000.00 (evidenced by Amended and Restated Replacement
Mortgage B and subsequently released from the subject premises); and
3) in the amount of $1,400,000,00 (evidenced by Amended and Restated Replacement
Mortgage C and subsequently released from the subject premises).
MORTGAGE (ORIGINALLY AFFECTED HUDSON HOTEL, MORGANS HOTEL AND ROYALTON HOTEL)
AMENDED AND RESTATED REPLACEMENT MORTGAGE A made by HENRY HUDSON HOLDINGS LLC,
MORGANS HOLDINGS LLC and ROYALTON LLC to WACHOVIA BANK, NATIONAL ASSOCIATION in
the amount of $217,000,000.00 dated 10/6/2006, recorded 12/11/2006 as CRFN
2006000679014. (Mortgage Tax Paid: $0)
PARTIAL RELEASE OF AMENDED AND RESTATED REPLACEMENT MORTGAGE A made by and
between HENRY HUDSON HOLDINGS LLC, MORGANS HOLDINGS LLC and ROYALTON LLC and
WACHOVIA BANK, NATIONAL ASSOCIATION dated 10/6/2006, recorded 12/11/2006, as
CRFN 2006000679017. Releases Royalton Hotel and Morgans Hotel, Block 867 Lot 20
and Block 1259 Lot 11, from Mortgage above.
AGREEMENT OF CONSOLIDATION AND MODIFICATION OF MORTGAGE, SECURITY AGREEMENT,
ASSIGNMENT OF RENTS AND FIXTURE FILING made by and between HENRY HUDSON HOLDINGS
LLC and WACHOVIA BANK, NATIONAL ASSOCIATION dated as of 10/6/2006, recorded
12/11/2006, as CRFN 2006000679020. Modifies, extends and spreads Mortgage over
those portions of the premises not already covered thereby, and amends and
restates same, amount outstanding is $217,000,000.00.
ASSIGNMENT OF MORTGAGE made by WACHOVIA BANK, NATIONAL ASSOCIATION to LASALLE
BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE BENEFIT OF THE HOLDERS OF WACHOVIA
BANK COMMERICIAL MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES,
SERIES 2007-WHALE 8, solely to the extent set forth in the applicable Partition
Agreement, the applicable Non-Trust Portion Holder dated as of 6/27/2007,
recorded 11/27/2007 as CRFN 2007000587889. Assigns Mortgage(s) above.

 

11



--------------------------------------------------------------------------------



 



MODIFICATION OF AGREEMENT OF CONSOLIDATION AND MODIFICATION OF MORTGAGE,
SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND FIXTURE FILING made by and between
HENRY HUDSON HOLDINGS LLC and BANK OF AMERICA, NATIONAL ASSOCIATION, as
successor by merger to LASALLE BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
BENEFIT OF THE HOLDERS OF WACHOVIA BANK COMMERICIAL MORTGAGE TRUST, COMMERCIAL
MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-WHALE 8, dated as of 9/30/2010,
recorded 10/14/2010 as CRFN 2010000344286. Modifies Agreement of Consolidation
and Modification of Mortgage, Security Agreement, Assignment of Rents and
Fixture Filing recorded 12/11/2006 as CRFN 2006000679020.

 

12